 

PROTECTED SENSITIVE

 



 

 

TASK ORDER AGREEMENT FOR

 

SMALL SCALE SITES REMEDIATION PACKAGE
# 03*

 



 

 

TASK ORDER#: 541369

 



 

 

BETWEEN

 

CANADIAN NUCLEAR LABORATORIES LTD. /
LABORATOIRES NUCLÉAIRES CANADIENS LTÉE.

 

AND

 

PERMA-FIX CANADA INC.



 



 

 

*INFORMATION IN THIS DOCUMENT HAS BEEN EXCLUDED FROM THIS PUBLIC FILING BECAUSE
IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.



 

CNL Task Order No. 5413691 

 

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

1. Contract Title SMALL SCALE SITES REMEDIATION PACKAGE # 02             2. Task
Order Execution Date April 30, 2019 3.

Task Order No.

Contractor shall use for all invoicing

541369             4. Framework Reference 507595 5. The Contract Type is: Fixed
Price             6. Control Order No. Not Applicable 7. The Task Order Price
is: $11,494,654.34             8. Contractor HST#   9. Currency is:

Canadian



            10. The Site is: Municipality of Port Hope, Ontario 11. Price
Schedule is provided in SCHEDULE 2           12. The Schedule and Key Dates :
Per Schedule 3                                   The agreed Work Schedule is
provided in Schedule 3      



  13. The Task Order Term is as set out below:                 a) The Task Order
Effective Date is: Upon Execution b) The Task Order Completion date is: December
16, 2019              



14. Warranty Period

12 Months for commercial/residential properties from issue of CNL’s Certificate
of Substantial Performance, and

 

24 Months for municipal properties from issue of CNL’s Certificate of
Substantial Performance.

 

In accordance to MPH By-Law 50-2014 Phase 2 in Standard Operating Guideline
Section 2.9

      15. Addresses for Notices under this Task Order    



a) CNL Representative(s) b) Contractor Representative    

CNL at: Project Lead – Scott Schumacher



Email: scott.schumacher@cnl.ca



Cell:905-376-8913

 

With copy to: Tina Burghardt – tina.burghardt@cnl.ca

Contractor at [Address]



Email: John Kelly, jkelly@perma-fix.com



Cell: 865-313-3107

 

With copy to: Ben Nacarrato, bnaccarato@perma-fix.com

    c) CNL Contracting Officer d) Contractor’s Supervisor    

CNL at: Yvonne Rogers



Email: yvonne.rogers@cnl.ca



Tel: 905-885-8830, ext 45649

Contractor at [Address]



Email: Ray Cyr, rcyr@lakeland-multitrade.com



Cell: 905-375-8051

 

CNL Task Order No. 5413692 

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

16. Other communication: Not Applicable       17. Periods of Reply As specified
in Schedule 1 and the Framework Agreement      



This Task Order is issued pursuant to, and fully incorporates, the terms and
conditions set forth within the governing Framework Agreement for Environmental
Remediation Construction Works, No. 507935, with a Contract Date of 2017 October
18, by and between Canadian Nuclear Laboratories (CNL) and Milestone
Environmental Contracting Inc.  

 



Part 1: Description of the Work/Services  



18.

Description of scope of Work

(Schedule 1)



In summary, Task Order Agreement is issued for remediation and construction work
at specific sites within the Municipality of Port Hope, Ontario. These sites
have been impacted with industrial waste and low-level radioactive waste
(“LLRW”). The scope of work is summarized as follows (the “Work”):

     



    1. Remediation of a portion of the properties as per Specifications and
Drawings Group 1B, 1C, !G, 1H and 1I (31 properties in total)             2. The
safe removal, collecting and verification of soil know to contain LLRW          
  3. Transportation of waste along designated routes to the Long-Term Waste
Management Facility (LTWMF) in the Municipality of Port Hope.             4.
Rehabilitation and Reconstruction/Restoration as per Specifications        



    (Refer to Schedule 1)       19. Drawings & Documents Refer to Schedule 1    
  20. Deliverables As set out Schedule 1       21. Exclusions and Battery limits
None       22. Assumptions and Risk Register As set out in Framework Agreement
GC 6.1       23. Constraints or interdependencies Waste deliveries to the PH
LTWMF must be coordinated with the LTWMF Contractor and CNL. This includes
respective SOP’s and Owner’s access agreements between CNL and the Owners. As
set out Schedule 1 – hours of operations.       24. CNL provided items and
Rely-Upon Information Refer to Schedule 1 (as referred to in Appendix D of the
RFP)

 

CNL Task Order No. 5413693 

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

Part 2: Key Data  



25. Task Order Limits of Liability The Contractor’s limit of liability for this
Task Order is: Task Order Price        



    All in accordance with the provisions of the GC 11.4.2 of the Framework
Agreement.       26.

Bonds and Guarantees

 

Performance Bond in accordance with GC 2.9 of the Framework Agreement in the
amount of 50% of the Task Order Price.

 

Labour & Material Payment Bond in accordance with GC 2.9 of the Framework
Agreement in the amount of 50% of the Task Order Price (at CNL’s request and
discretion, to be determined upon award).

      27. Insurances Insurance to be furnished in accordance with GC 10.1 of the
Framework Agreement and as set out below:           **Commercial General
Liability coverage required: $ 5,000,000           Automobile and Transportation
Liability Insurance coverage required: $ 3,000,000           Contractor’s
Pollution Liability Insurance coverage required: $ 5,000,000          
Contractors Equipment Insurance (sufficient to cover all property, tools and
equipment of the contractor)           CNL AECL, and the Municipality shall
appear as additional insureds and the policy will provide coverage for non-owned
auto (if not otherwise covered below), mobile equipment, cross liability,
blanket contractual liability, and an agreement by underwriters to waive rights
of recourse against CNL, AECL and the Municipality. Coverage in the amount set
out in this Task Order per occurrence will be maintained.           Prior to
award, the Contractor will have to add the Property Owner’s name on their
Insurance Certificate and/or, if applicable the mortgagee’s name, CNL’s will
provide all the information.           Insurance to be provided and shall remain
in effect in accordance with the terms of the Framework Agreement, Part 10.    
  28. Incentives Not applicable       29. Payment In accordance with the agreed
Schedule of Values forming part of Schedule 2 and in accordance with the
Framework Agreement, Article 5 Payment and Invoicing         30. Contractual
Holdback The amount of Contractual Holdback applicable to this Task Order is:
10% in accordance with the Framework Agreement, Article 5.1(a)         31.

Delay Liquidated Damages

(if applicable)

Delay Liquidated Damages are: $5,000 per Working Day from Completion

 

The maximum Delay Liquidated Damages payable is: 10% of the Task Order Price

      32. The Task Order Special Conditions are:         33. Adjacent Operators
Not Applicable

 

CNL Task Order No. 5413694 

 

[logo_001.jpg]

PROTECTED SENSITIVE

Part 3: Contract Execution Requirements  



34. HSSEQ Requirements As specified in Schedule 1       35. Quality Designation
of Work As specified in Schedule 1       36. Training and Security As specified
in Schedule 1       37. Codes, Standards & Regulatory Requirements As specified
in Schedule 1       38. Performance, Communication and Reporting As specified in
Schedule 8 – STAKEHOLDER ENGAGEMENT       39. Responsibilities As specified in
the Framework Agreement       40. Reporting Requirements As specified in
Schedule 1      



Part 4: Schedules   Relevant documents to this Task Order.  



  ● Schedule 1: Technical Statement of Work;   ● Schedule 2: Price Schedule;   ●
Schedule 3: Work Schedule;   ● Schedule 4: Special Conditions, Contractor’s
Methodology   ● Schedule 5: Subcontractors;   ● Schedule 6: Field Equipment
List;   ● Schedule 7: Aboriginal and/or Local, Small and Medium-sized Business
Engagement Plan   ● Schedule 8 Contractor Stakeholder Engagement      



Part 5: Execution of Task Order       Canadian Nuclear Laboratories Perma-Fix
Canada Inc.    



Name/Position:





Mark Lesinski/President & CEO





 

Name/Position:  





Ben Naccarato, Vice President of Finance







        Signature: /s/Mark Lesinski   Signature: /s/Ben Naccarato          
Date: 6th May 2019   Date: 4-30-2019           Name/Position: Monica Steedman/VP
Finance & CFO



  Name/Position:



PERMA-FIX DOES NOT REQUIRE A SECOND SIGNATORY

          Signature: /s/Monica Steedman   Signature:



 

        Date: 6th May 2019   Date:          

 

CNL Task Order No. 5413695 

 





 

[logo_001.jpg]

PROTECTED SENSITIVE

 

SCHEDULE 1 – TECHNICAL STATEMENT OF WORK

 

CNL Task Order No. 5413691Schedule 1

 

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

The Technical Statement of Work comprise the following:

 

4501-01340-TS-001, latest revision – Construction Package 3 Issued for
Construction Specifications – Design Groups 1B, 1C, 1G, 1H and 1I in Port Hope,
ON prepared by AMEC Foster Wheeler – .

 

4501-508120-MD-001, latest revision – Construction Package 3 Issued for
Construction Drawings – Design Group 1B prepared by AMEC Foster Wheeler

 

4501-508120-MD-002, latest revision – Construction Package 3 Issued for
Construction Drawings – Design Group 1G prepared by AMEC Foster Wheeler

 

4501-508120-MD-003, latest revision – Construction Package 3 Issued for
Construction Drawings – Design Group 1C prepared by AMEC Foster Wheeler

 

4501-508120-MD-004, latest revision – Construction Package 3 Issued for
Construction Drawings – Design Group 1H prepared by AMEC Foster Wheeler

 

4501-508120-MD-005, latest revision – Construction Package 3 Issued for
Construction Drawings – Design Group 1I prepared by AMEC Foster Wheeler

 

In addition to the above, the following documents are hereby incorporated into
and form part of this Task Oder by reference:

 

[ex10-1_001.jpg]

 

CNL Task Order No. 5413692Schedule 1

 



 

[logo_001.jpg]

PROTECTED SENSITIVE

 

SCHEDULE 2 – PRICE SCHEDULE

 

CNL Task Order No. 5413691Schedule 2

 

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Task Order Price

 

1. Unit Price quantities shown are estimates only. The associated unit prices
will be used to calculate the actual value of Work performed. CNL makes no
guarantee as to the quantities of Work to be actually performed by the Selected
Proponent.

 

2. All lump sum pricing and unit pricing shall be firm, fixed and not subject to
adjustment for the duration of the Task Order Term.

 

3. Note that where the items on the Pricing Form tab are inconsistent with the
Measurement Procedures set out in the various Sections of the Specifications,
the Pricing Form shall govern and take precedence over the Specifications.

 

4. Pricing for Labour Rates and Equipment Rates are in firm Canadian funds and
will be adjusted annually in accordance with the Consumer Price Index (CPI) for
the Province of Ontario (December of previous year to January of current year)
using the following formula:

 

(December- current year/January - previous year)*100-100

 

The first annual adjustment of rates as set out above shall occur no sooner than
eighteen months after the Effective Date.

 

5. Note that all Laboratory Analysis costs incurred by the Contractor for this
project will be reimbursed at cost with no Contractor mark-up of any kind.
Contractor’s invoices for third party laboratory costs shall include the actual
costs incurred (not to exceed the Ceiling Price per Unit set out in the Pricing
Form (for each chemical analysis performed) and shall be supported by the
accredited laboratory’s ac

tual invoices paid by the Contractor for this project.

 

CNL Task Order No. 5413692Schedule 2

 

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

[ex10-2_002.jpg]

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 

CNL Task Order No. 5413693Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 





   Specification Reference  Description  Unit of Measure  Estimated Quantity  
Price per Unit   Total Price  Group B - General Requirements                    
    1  02 61 00  Mobilization and Project Startup  Lump Sum   1.00   $***  
$***  2  02 61 00  Demobilization and Project Closeout  Lump Sum   1.00   $***  
$***  3  01 31 19  Project Meetings  Lump Sum   1.00   $***   $***  4  01 32 00 
Construction Progress Documentation  Lump Sum   1.00   $***   $***  5  01 32 16 
Construction Progress Schedule  Lump Sum   1.00   $***   $***  6  01 35 29 
Health and Safety Plan  Lump Sum   1.00   $***   $***  7  01 35 29 
Implementation of Health and Safety - All Sites  Lump Sum   1.00   $***   $*** 
8  01 35 30  Radiation Protection Plan - All Sites  Lump Sum   1.00   $***  
$***  9  01 35 30  Implementation of Radiation Protection - All Sites  Lump Sum 
 1.00   $***   $***  10  01 35 43  Environmental Protection Manual and Dust
Management Plan - All Sites  Lump Sum   1.00   $***   $***  11  01 35 43 
Implementation of Environmental Protection and Dust Management - All Sites  Lump
Sum   1.00   $***   $***  12  01 45 00  Quality Assurance Plan  Lump Sum 
 1.00   $***   $***  13  01 45 00  Implementation of QA/QC - All Sites  Lump
Sum   1.00   $***   $***  14  01 51 00  Provision and Maintenance of Temporary
Utilities - (Contractor Use)  Lump Sum   1.00   $***   $***  15  01 52 00 
Provision and Construction Facilities - All Sites  Lump Sum   1.00   $***  
$*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 5413694Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



16  02 61 00  Permitting as per OBC and MPH SOP-SOG, OMOECC, CN/CP - all sites 
Lump Sum   1.00   $***   $***  17     Traffic Control - All sites  Lump Sum 
 1.00   $***   $***  18  01 33 00  All Other Submittals  Lump Sum   1.00  
$***   $***  19  01 14 00  Site Security  Lump Sum   1.00   $***   $***  20    
Bonding & Insurance  Lump Sum   1.00   $***   $***  21  01 14 00  Training and
Security Clearance  Lump Sum   1.00   $***   $***  22  01 78 00  Closeout
Submittal  Lump Sum   1.00   $***   $***  23  01 56 00  Supply, Install,
Maintain, and Remove Sediment Erosion Control fencing  Linear meters   95  
$***   $***  24  01 56 00  Supply, Install, Maintain, and Remove - Perimeter
Safety Fencing  Linear meters   185   $***   $***  25  02 61 00  Supply,
Install, Maintain and Remove Access Gates as shown  each   4   $***   $***  26 
See Figure attached  Tree Protection Fencing  Linear meters   40   $***   $*** 
Total Price - General Requirements $*** 



















 

Group B Requirements - 24 Smith Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 5413695Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

4  02 61 00  Laboratory Analysis of soil sample for signature COPCs  Lump Sum 
 1   $***   $***  5  02 61 00  Collection of soil sample for secondary COPCs and
the reporting of results following laboratory analysis  Lump Sum   1   $***  
$***  6  02 61 00  Laboratory Analysis of composite soil sample for secondary
COPCs  Lump Sum   1   $***   $***  7  02 61 00  Preparation and Submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
Existing Site Structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq. meters   12  
$***   $***  10  02 41 13  Concrete Stair Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  Lump Sum   1  
$***   $***  11  02 61 00  Remove and Dispose of Trees, shrubs, hedges, and all
other plants above ground, verify not radiological impacted and dispose offsite
at a licensed receiving facility  Lump Sum   1   $***   $***  12  02 61 00 
Remove all other surface landscape features, relocate offsite to secure location
for future re-installment  Lump Sum   1   $***   $***  13  02 61 00  Excavate,
stockpile, load, haul and dispose at LTWMF Facility Contaminated soil and tree
roots  cubic meters   10   $***   $***  14     Secondary Excavation (if
required)  cubic meters       $***      

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 5413696Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   2   $***   $***  2  31 00 01  Supply, place, compact and grade Granular
A (based on 2 tonnes per cubic meter)  tonnes   4   $***   $***  3  31 00 01 
Supply, place, compact and grade Granular B (based on 2 tonnes per cubic meter) 
tonnes   4   $***   $***  4  31 00 01  Supply, place, and grade Topsoil  cubic
meters   5   $***   $***  Site Restoration                         1  as per
Drawings  Supply and Place Concrete Sidewalk as per specifications  sq. meters 
 12   $***   $***  2  31 32 50  Water management, sampling, transportation, and
disposal at LTMWF  Lump Sum   1.00   $***   $***  3  as per Drawings  Supply and
Place concrete stairs as per specifications  treads   9   $***   $***  4  32 90
00  Landscape Restoration  Allowance   1   $***   $***  Total Price - 24 Smith
$*** 





 

Group B Requirements - 26 Smith Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 5413697Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 13  Gravel
Driveway Removal - verify not radiological impacted and dispose offsite at a
licensed receiving facility  sq.meters   9   $***   $***  9  02 41 16  Demolish
Existing Site Structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  10  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq. meters   23  
$***   $***  11  02 41 13  Concrete Patio Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq. meters   40  
$***   $***  12  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all
other plants above ground, verify not radiological impacted and dispose offsite
at a licensed receiving facility  Lump Sum   1   $***   $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 5413698Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

13  02 61 00  Remove all other surface landscape features, relocate off-site to
secure location for future re-installment  Lump Sum   1   $***   $***  14  02 61
00  Excavate, stockpile, load, haul and dispose at LTWMF Facility Contaminated
soil and tree roots  cubic meters   60   $***   $***  15     Secondary
Excavation (if required)  cubic meters       $***       Earthworks          
              1  31 00 01  Supply, place, compact and grade clean imported fill
per MPH SOP/SOGs (based on 2 tonnes per cubic meter)  tonnes   40   $***   $*** 
2  31 00 01  Supply, place, compact and grade Granular A (based on 2 tonnes per
cubic meter)  tonnes   20   $***   $***  3  31 00 01  Supply, place, compact and
grade Granular B (based on 2 tonnes per cubic meter)  tonnes   20   $***   $*** 
4  31 00 01  Supply, place, and grade Topsoil  cubic meters   20   $***   $*** 
Site Restoration                         1  as per Drawings  Supply and Install
covered porch as shown including all footings, etc., inluding all permits 
square meters   22   $***   $***  2  as per Drawings  Supply, Place, Gravel
Driveway as per specifications  square meters   9   $***   $***  2  as per
Drawings  Supply and Place Concrete Sidewalk as per specifications  square
meters   23   $***   $***  3  as per Drawings  Supply and Place Concrete Patio
as per specifications  square meters   40   $***   $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 5413699Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

4  as per Drawings  Supply and Place concrete stairs as per specifications 
treads   10   $***   $***  5  32 90 00  Landscape Restoration  Allowance   1  
$***   $***  6  31 32 50  Water management, sampling, transportation, and
disposal at LTMWF  Lump Sum   1.00   $***   $***  7  as per Drawings  Supply and
Place Fence  Linear meters   25.00   $***   $***  Total Price - 26 Smith $*** 









 

Group B Requirements - 28 Smith Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
Existing Site Structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 54136910Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



9  02 41 13  Concrete Sidewalk Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  square meters   23   $***  
$***  10  02 41 13  Concrete Patio Removal - verify not radiological impacted
and dispose offsite at a licensed receiving facility  square meters   40  
$***   $***  11  02 41 13  Retaining Wall Removal - verify not radiologically
impacted, offsite disposal at a licensed receiving facility, include all
necessary support and bracing as required  Lump sum   1   $***   $***  12  02 41
13  Concrete Stair Removal - verify not radiological impacted and dispose
offsite at a licensed receiving facility  Lump Sum   1   $***   $***  13  31 11
00  Remove and Dispose of Trees, shrubs, hedges, and all other plants above
ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  14     Remove all other surface
landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  15     Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  16  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   195   $***  
$***  17     Secondary Excavation (if required)  cubic meters       $***      

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 54136911Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
Tonnes   140   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  Tonnes   50   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  Tonnes   50   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   75   $***   $***  Site Restoration                    
    1  as per Drawings  Supply and Install detached Garage as shown including
all footings, floors etc.  square meters   56   $***   $***  2  as per Drawings 
Supply and Place Concrete Sidewalk as per specifications  square meters   23  
$***   $***  3  as per Drawings  Supply and Place Concrete Patio as per
specifications  square meters   40   $***   $***  4  as per Drawings  Supply and
install Covered Porch (Rear) as shown including all permits  square meters 
 22   $***   $***  5  as per Drawings  Supply and Place Retaining Wall as per
specifications  Linear meters   5   $***   $***  6  as per Drawings  Supply and
Place concrete stairs as per specifications  treads   10   $***   $***  7  32 90
00  Landscape Restoration  Allowance   1   $***   $***  8  31 32 50  Water
management, sampling, transportation, and disposal at LTMWF  Lump Sum   1.00  
$***   $***  Total Price - 28 Smith $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136912Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

Group B Requirements - 30 Smith Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   7  
$***   $***  10  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   14  
$***   $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 54136913Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

11  02 41 13  Paving stone / interlocking brick patio Removal - verify not
radiological impacted and dispose offsite at a licensed receiving facility 
square meters   66   $***   $***  12  02 41 13  Retaining Wall Removal - verify
not radiologically impacted, offsite disposal at a licensed receiving facility,
include all necessary support and bracing as required  Lump sum   1   $***  
$***  13  02 41 13  Concrete Stair Removal - verify not radiological impacted
and dispose offsite at a licensed receiving facility  Lump Sum   1   $***  
$***  14  02 41 13  Remove existing fence, verify not radiologically impacted
and dispose offiste at licensed receiving facility  Lump Sum   1   $***   $*** 
15  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  16     Remove all other surface
landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  17     Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  18  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   425   $***  
$***  19     Secondary Excavation (if required)  cubic meters       $***      

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 



CNL Task Order No. 54136914Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   510   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   80   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   80   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   90   $***   $***  Site Restoration                    
    1  as per Drawings  Supply and Install Storage Sheds as shown including all
footings, floors etc.  each   1   $***   $***  2  as per Drawings  Supply,
Place, Gravel Driveway as per specifications  square meters   7   $***   $*** 
3  as per Drawings  Supply and Place Concrete Sidewalk as per specifications 
square meters   14   $***   $***  4  as per Drawings  Supply, Place Covered
Porch (Front) as shown including all permits  square meters   23   $***   $*** 
5  06 15 00  Supply, Place Wooden deck (Rear) as shown including all permits 
square meters   18   $***   $***  6  as per Drawings  Supply and Place Paving
Stone / Interlocking Brick Patio Patio as per specifications  square meters 
 66   $***   $***  7  as per Drawings  Supply and Place Retaining Wall as per
specifications  Linear meters   25   $***   $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 





CNL Task Order No. 54136915Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 





8   as per Drawings   Supply and Place concrete stairs as per specifications  
treads     6     $ ***     $ ***   9   31 32 50   Water management, sampling,
transportation, and disposal at LTMWF   Lump Sum     1.00     $ ***     $ ***  
10   as per Drawings   Supply and Place Fence   Linear meters     26     $ ***  
  $ ***   11   32 90 00   Landscape Restoration   Allowance     1     $ ***    
$ ***   Total Price - 30 Smith $ ***           Total Remediation, Earthworks and
Restoration Only $ ***  



 



   Specification Reference  Description  Unit of Measure  Estimated Quantity  
Price per Unit   Total Price  Group C - General Requirements                    
    1  02 61 00  Mobilization and Project Startup  Lump Sum   1.00   $***  
$***  2  02 61 00  Demobilization and Project Closeout  Lump Sum   1.00   $***  
$***  3  01 31 19  Project Meetings  Lump Sum   1.00   $***   $***  4  01 32 00 
Construction Progress Documentation  Lump Sum   1.00   $***   $***  5  01 32 16 
Construction Progress Schedule  Lump Sum   1.00   $***   $***  6  01 35 29 
Health and Safety Plan  Lump Sum   1.00   $***   $***  7  01 35 29 
Implementation of Health and Safety - All Sites  Lump Sum   1.00   $***   $*** 
8  01 35 30  Radiation Protection Plan - All Sites  Lump Sum   1.00   $***  
$***  9  01 35 30  Implementation of Radiation Protection - All Sites  Lump Sum 
 1.00   $***   $***  10  01 35 43  Environmental Protection Manual and Dust
Management Plan - All Sites  Lump Sum   1.00   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136916Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

11  01 35 43  Implementation of Environmental Protection and Dust Management -
All Sites  Lump Sum   1.00   $***   $***  12  01 45 00  Quality Assurance Plan 
Lump Sum   1.00   $***   $***  13  01 45 00  Implementation of QA/QC - All
Sites  Lump Sum   1.00   $***   $***  14  01 51 00  Provision and Maintenance of
Temporary Utilities - (Contractor Use)  Lump Sum   1.00   $***   $***  15  01 52
00  Provision and Construction Facilities - All Sites  Lump Sum   1.00   $***  
$***  16  02 61 00  Permitting as per OBC and MPH SOP-SOG, OMOECC, CN/CP - all
sites  Lump Sum   1.00   $***   $***  17     Traffic Control - All sites  Lump
Sum   1.00   $***   $***  18  01 33 00  All Other Submittals  Lump Sum   1.00  
$***   $***  19  01 14 00  Site Security  Lump Sum   1.00   $***   $***  20    
Bonding & Insurance  Lump Sum   1.00   $***   $***  21  01 14 00  Training and
Security Clearance  Lump Sum   1.00   $***   $***  22  01 78 00  Closeout
Submittal  Lump Sum   1.00   $***   $***  23  01 56 00  Supply, Install,
Maintain, and Remove Sediment Erosion Control fencing  Linear meters   165  
$***   $***  24  01 56 00  Supply, Install, Maintain, and Remove - Perimeter
Safety Fencing  Linear meters   330   $***   $***  25  02 61 00  Supply,
Install, Maintain and Remove Access Gates as shown  each   6   $***   $***  26 
See Figure Attached  Tree Protection Fencing  Linear meters   180   $***   $*** 
Total Price - General Requirements $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 





CNL Task Order No. 54136917Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Group C Requirements - 21 Elizabeth Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory Analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory Analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and Submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
Existing Site Structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   11  
$***   $***  10  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   9  
$***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136918Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

11  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  12 
02 61 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  13  02 61 00  Remove all other
surface landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  14  02 61 00  Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  15  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   165   $***  
$***  16     Secondary Excavation (if required)  cubic meters       $***      
Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   120   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   40   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   40   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   65   $***   $***  Site Restoration                    
   

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136919Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

1  as per Drawings  Supply and Install shed as shown including all footings,
etc., inluding all permits  square meters   4   $***   $***  2  as per Drawings 
Supply and Place Gravel Drivway as per specifications  square meters   11  
$***   $***  3  as per Drawings  Supply and Place Concrete Sidewalk as per
specifications  square meters   9   $***   $***  4  31 32 50  Water management,
sampling, transportation, and disposal at LTMWF  Lump Sum   1.00   $***   $*** 
5  32 90 00  Landscape Restoration  Allowance   1   $***   $***  6  as per
Drawings  Supply and Place Fence  Linear meters   15.00   $***   $***  Total
Price - 21 Elizabeth Street $*** 

 

Group C Requirements - 11-15 Elizabeth Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136920Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
Existing Site Structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   5  
$***   $***  10  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   7  
$***   $***  11  02 41 13  Remove existing fence, verify not radiologically
impacted and dispose offiste at licensed receiving facility  Lump Sum   1  
$***   $***  12  02 41 13  Concrete Stair Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  Lump Sum   1  
$***   $***  13  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all
other plants above ground, verify not radiological impacted and dispose offsite
at a licensed receiving facility  Lump Sum   1   $***   $***  14  02 61 00 
Remove all other surface landscape features, relocate offsite to secure location
for future re-installment  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136921Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

15  02 61 00  Removal of Outbuilding Contents, storage in secured area, and
return of objects upon restoration  Lump Sum   1   $***   $***  16  02 61 00 
Excavate, stockpile, load, haul and dispose at LTWMF Facility Contaminated soil
and tree roots  cubic meters   330   $***   $***  17     Secondary Excavation
(if required)  cubic meters       $***       Earthworks                        
1  31 00 01  Supply, place, compact and grade clean imported fill per MPH
SOP/SOGs (based on 2 tonnes per cubic meter)  tonnes   520   $***   $***  2  31
00 01  Supply, place, compact and grade Granular A (based on 2 tonnes per cubic
meter)  tonnes   40   $***   $***  3  31 00 01  Supply, place, compact and grade
Granular B (based on 2 tonnes per cubic meter)  tonnes   40   $***   $***  4  31
00 01  Supply, place, and grade Topsoil  cubic meters   30   $***   $***  Site
Restoration                         1  as per Drawings  Supply and Install
wooden deck as shown including all footings, etc., inluding all permits  square
meters   29   $***   $***  2  as per Drawings  Supply and Place Gravel Drivway
as per specifications  square meters   7   $***   $***  3  as per Drawings 
Supply and Place Concrete Sidewalk as per specifications  square meters   5  
$***   $***  4  as per Drawings  Supply and Place concrete stairs as per
specifications  treads   7   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136922Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

5  31 32 50  Water management, sampling, transportation, and disposal at LTMWF 
Lump Sum   1.00   $***   $***  6  32 90 00  Landscape Restoration  Allowance 
 1   $***   $***  7  as per Drawings  Supply and Place Fence  Linear meters 
 18.00   $***   $***  Total Price - 11-15 Elizabeth Street $*** 

 

Group C Requirements - 9 Elizabeth Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136923Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

8  02 41 16  Demolish Existing Site Structures that require removal, verify not
radiologically impacted and dispose off site a licensed receiving facility  Lump
Sum   1   $***   $***  9  02 41 13  Gravel Driveway Removal - verify not
radiological impacted and dispose offsite at a licensed receiving facility 
sq.meters   42   $***   $***  10  02 41 13  Concrete Sidewalk Removal - verify
not radiological impacted and dispose offsite at a licensed receiving facility 
sq.meters   5   $***   $***  11  02 41 13  Paving Stone / Interlocking Brick
Sidewalk Removal - verify not radiological impacted and dispose offsite at a
licensed receiving facility  sq.meters   24   $***   $***  12  02 41 13  Paving
Stone / Interlocking Brick Patio Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  sq.meters   11   $***   $*** 
13  02 41 13  Concrete Stair Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
14  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  15 
02 41 13  Remove existing Retaining wall, verify not radiologically impacted and
dispose offiste at licensed receiving facility          $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136924Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

16  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  17  02 41 13  Remove all other
surface landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  18  02 41 13  Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  19  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   340   $***  
$***  20     Secondary Excavation (if required)  cubic meters       $***   $*** 
Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   360   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   60   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   60   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   100   $***   $***  Site Restoration                    
    1  as per Drawings  Supply and Place Gravel Driveway as per specifications 
square meters   42   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136925Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

2  as per Drawings  Supply and Place Concrete Sidewalk as per specifications 
square meters   5   $***   $***  3  as per Drawings  Supply and Place Paving
Stone / Interlocking Brick Sidewalk as per specifications  square meters   24  
$***   $***  4  as per Drawings  Supply and install Covered Porch (Front) as
shown including all permits          $***   $***  5  as per Drawings  Supply and
install Wooden Deck (other) as shown including all permits  square meters   14  
$***   $***  6  as per Drawings  Supply and install Attached Mudroom as shown,
including all permits  square meters   8   $***   $***  7  as per Drawings 
Supply and Place Retaining Wall as per specifications          $***   $***  8 
as per Drawings  Supply and Place concrete stairs as per specifications  treads 
 18   $***   $***  9  32 90 00  Landscape Restoration  Allowance   1   $***  
$***  10  31 32 50  Water management, sampling, transportation, and disposal at
LTMWF  Lump Sum   1.00   $***   $***  11  as per Drawings  Supply and Place
Fence  Linear meters   38.00   $***   $***  Total Price - 9 Elizabeth Street  
$*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136926Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE





 

Group C Requirements - 30 Catherine Street                                
Removals                   1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $ ***   $ ***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $ ***   $ ***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $ ***   $ ***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $ ***   $
***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $ ***   $
***  6  02 61 00  Laboratory analysis of composite soil sample for secondary
COPCs  Lump Sum   1   $ ***   $ ***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $ ***   $ ***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1   $
***   $ ***  9  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   52  
$ ***   $ ***  10  02 41 13  Paving stone / interlocking brick sidewalk removal
- verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   7   $ ***   $ ***  11  02 41 13  Concrete Patio Removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   22   $ ***   $ ***  12  02 41 13  Concrete Stair Removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  Lump Sum   1   $ ***   $ *** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136927Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

13  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $ ***   $ *** 
14  02 41 13  Remove Retaining Wall, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $ ***   $ *** 
15  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $ ***   $ ***  16     Remove all other
surface landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $ ***   $ ***  17     Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $ ***   $ ***  18  02 61 00  Excavate, stockpile, load, haul and
dispose at LTWMF Facility Contaminated soil and tree roots  cubic meters   210  
$ ***   $ ***  19     Secondary Excavation (if required)  cubic meters       $
***     

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136928Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



Earthworks                    1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   140   $ ***   $ ***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   60   $ ***   $ *** 



3  31 00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per
cubic meter)  tonnes   60   $ ***   $ ***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   80   $ ***   $ ***  Site Restoration                   
1  as per Drawings  Supply and Install shed as shown including all footings,
floors etc.  square meters   12   $ ***   $ ***  2  as per Drawings  Supply,
Place, Gravel Driveway as per specifications  square meters   52   $ ***   $
***  3  as per Drawings  Supply and Place Paving stone / interlocking brick
sidewalk as per specifications  square meters   7   $ ***   $ ***  4  as per
Drawings  Supply and Place Concrete patio as per specifications  square meters 
 22   $ ***   $ ***  5  as per Drawings  Supply and Install Covered Porch
(Front) as shown including all permits  square meters   13   $ ***   $ ***  6 
06 15 00  Supply, Place Wooden deck (other) as shown including all permits 
square meters   11   $ ***   $ ***  7  as per Drawings  Supply and Place
concrete stairs as per specifications  treads   17   $ ***   $ ***  7  as per
Drawings  Supply and Place retaining wall as per specifications  Linear meters 
 14   $ ***   $ ***  8  as per Drawings  Supply and Place Fence  Linear meters 
 5   $ ***   $ ***  9  31 32 50  Water management, sampling, transportation, and
disposal at LTMWF  Lump Sum   1.00   $ ***   $ ***  10  32 90 00  Landscape
Restoration  Allowance   1   $ ***   $ ***  Total Price - 30 Catherine Street 
            $ *** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136929Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Group C Requirements - 24 Harris Street                                
Removals                   1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   10  
$***   $***  10  02 41 13  Paving stone / interlocking brick sidewalk removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   9   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136930Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

11  02 41 13  Retaining Wall Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
12  02 41 13  Concrete Stair Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
13  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  14 
31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  15     Remove all other surface
landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  16     Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  17  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   170   $***  
$***  18     Secondary Excavation (if required)  cubic meters       $***      

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136931Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



Earthworks                      1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   160   $***   $*** 



2  31 00 01  Supply, place, compact and grade Granular A (based on 2 tonnes per
cubic meter)  tonnes   50   $***   $***  3  31 00 01  Supply, place, compact and
grade Granular B (based on 2 tonnes per cubic meter)  tonnes   50   $***   $*** 
4  31 00 01  Supply, place, and grade Topsoil  cubic meters   40   $***   $*** 
Site Restoration                      1  as per Drawings  Supply and Install
Gazebo as shown including all footings, floors etc.  square meters   9   $***  
$***  2  as per Drawings  Supply, Place, Gravel Driveway as per specifications 
square meters   10   $***   $***  3  as per Drawings  Supply and Place Paving
stone / interlocking brick sidewalk as per specifications  square meters   9  
$***   $***  4  as per Drawings  Supply and Install Retaining Wall as shown,
including all permits  Linear meters   11   $***   $***  5  as per Drawings 
Supply and Install Covered Porch (Front) as shown, including all permits  square
meters   19   $***   $***  6  as per Drawings  Supply and Place concrete stairs
as per specifications  treads   1   $***   $***  7  as per Drawings  Supply and
Place Fence  Linear meters   41   $***   $***  8  31 32 50  Water management,
sampling, transportation, and disposal at LTMWF  Lump Sum   1.00   $***   $*** 
9  32 90 00  Landscape Restoration  Allowance   1   $***   $***  Total Price -
24 Harris Street               $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136932Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



Group C Requirements - 22 Harris Street                                 Removals
                 1  02 61 00  Pre-construction Property Condition Assessment 
Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and XRF scan of
completed excavation surface  Lump Sum   1   $***   $***  3  02 61 00 
Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   67  
$***   $***  10  02 41 13  Paving stone / interlocking brick sidewalk removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   18   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136933Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

11  02 41 13  Remove retaining wall, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  12 
02 41 13  Concrete Stair Removal - verify not radiological impacted and dispose
offsite at a licensed receiving facility  Lump Sum   1   $***   $***  13  02 41
13  Remove existing fence, verify not radiologically impacted and dispose
offiste at licensed receiving facility  Lump Sum   1   $***   $***  14  31 11
00  Remove and Dispose of Trees, shrubs, hedges, and all other plants above
ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  15     Remove all other surface
landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  16     Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  17  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   430   $***  
$***  18     Secondary Excavation (if required)  cubic meters       $***      

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136934Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Earthworks

                      1  31 00 01  Supply, place, compact and grade clean
imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter)  tonnes 
 520   $***   $*** 



2  31 00 01  Supply, place, compact and grade Granular A (based on 2 tonnes per
cubic meter)  tonnes   80   $***   $***  3  31 00 01  Supply, place, compact and
grade Granular B (based on 2 tonnes per cubic meter)  tonnes   80   $***   $*** 
4  31 00 01  Supply, place, and grade Topsoil  cubic meters   90   $***   $*** 
Site Restoration             $***   $***  1  as per Drawings  Supply and Install
shed as shown including all footings, floors etc.  square meters   10   $***  
$***  2  as per Drawings  Supply, Place, Gravel Driveway as per specifications 
square meters   67   $***   $***  3  as per Drawings  Supply and Place Paving
stone / interlocking brick sidewalk as per specifications  square meters   18  
$***   $***  4  as per Drawings  Supply and Place retaining wall as per
specifications  square meters   46   $***   $***  5  as per Drawings  Supply,
Place Covered Porch (Front) as shown including all permits  square meters   10  
$***   $***  6  as per Drawings  Supply and Place concrete stairs as per
specifications  treads   8   $***   $***  7  as per Drawings  Supply and Place
Fence  Linear meters   3   $***   $***  8  31 32 50  Water management, sampling,
transportation, and disposal at LTMWF  Lump Sum   1.00   $***   $***  9  32 90
00  Landscape Restoration  Allowance   1   $***   $***  Total Price - 22 Harris
Street               $***                            Total Remediation,
Earthworks and Restoration Only             $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136935Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 





   Specification Reference  Description  Unit of Measure  Estimated Quantity  
Price per Unit   Total Price  Group G - General Requirements                  
1  02 61 00  Mobilization and Project Startup  Lump Sum   1.00   $***   $***  2 
02 61 00  Demobilization and Project Closeout  Lump Sum   1.00   $***   $***  3 
01 31 19  Project Meetings  Lump Sum   1.00   $***   $***  4  01 32 00 
Construction Progress Documentation  Lump Sum   1.00   $***   $***  5  01 32 16 
Construction Progress Schedule  Lump Sum   1.00   $***   $***  6  01 35 29 
Health and Safety Plan  Lump Sum   1.00   $***   $***  7  01 35 29 
Implementation of Health and Safety - All Sites  Lump Sum   1.00   $***   $*** 
8  01 35 30  Radiation Protection Plan - All Sites  Lump Sum   1.00   $***  
$***  9  01 35 30  Implementation of Radiation Protection - All Sites  Lump Sum 
 1.00   $***   $***  10  01 35 43  Environmental Protection Manual and Dust
Management Plan - All Sites  Lump Sum   1.00   $***   $***  11  01 35 43 
Implementation of Environmental Protection and Dust Management - All Sites  Lump
Sum   1.00   $***   $***  12  01 45 00  Quality Assurance Plan  Lump Sum 
 1.00   $***   $***  13  01 45 00  Implementation of QA/QC - All Sites  Lump
Sum   1.00   $***   $***  14  01 51 00  Provision and Maintenance of Temporary
Utilities - (Contractor Use)  Lump Sum   1.00   $***   $***  15  01 52 00 
Provision and Construction Facilities - All Sites  Lump Sum   1.00   $***  
$*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136936Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

16  02 61 00  Permitting as per OBC and MPH SOP-SOG, OMOECC, CN/CP - all sites 
Lump Sum   1.00   $***   $***  17     Traffic Control - All sites  Lump Sum 
 1.00   $***   $***  18  01 33 00  All Other Submittals  Lump Sum   1.00  
$***   $***  19  01 14 00  Site Security  Lump Sum   1.00   $***   $***  20    
Bonding & Insurance  Lump Sum   1.00   $***   $***  21  01 14 00  Training and
Security Clearance  Lump Sum   1.00   $***   $***  22  01 78 00  Closeout
Submittal  Lump Sum   1.00   $***   $***  23  01 56 00  Supply, Install,
Maintain, and Remove Sediment Erosion Control fencing  Linear meters   165  
$***   $***  24  01 56 00  Supply, Install, Maintain, and Remove - Perimeter
Safety Fencing  Linear meters   330   $***   $***  25  02 61 00  Supply,
Install, Maintain and Remove Access Gates as shown  each   7   $***   $***  26 
See Figure Attached  Tree Protection Fencing  Linear meters   120   $***   $*** 
Total Price - General Requirements $*** 

 

Group G Requirements - 32 Alexander Street

 

Removals 1  02 61 00  Pre-construction Property Condition Assessment  Lump Sum 
 1   $***    $***   2  02 61 00  Complete gamma survey and XRF scan of completed
excavation surface  Lump Sum   1   $***    $***  3  02 61 00  Collection of soil
sample for signature COPCs and the reporting of results following Laboratory
Analysis  Lump Sum   1   $***    $***  

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136937Schedule 2

 

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

4  02 61 00  Laboratory Analysis of soil sample for signature COPCs  Lump Sum 
 1   $***   $***  5  02 61 00  Collection of soil sample for secondary COPCs and
the reporting of results following laboratory analysis  Lump Sum   1   $***  
$***  6  02 61 00  Laboratory Analysis of composite soil sample for secondary
COPCs  Lump Sum   1   $***   $***  7  02 61 00  Preparation and Submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
Existing Site Structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   106  
$***   $***  10  02 41 13  Asphalt Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   41  
$***   $***  11  02 41 13  Concrete Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   33  
$***   $***  12  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   4  
$***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136938Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



13  02 41 13  Paving Stone / Interlocking Brick Patio Removal - verify not
radiological impacted and dispose offsite at a licensed receiving facility 
sq.meters   9   $***   $***  14  02 41 13  Remove existing fence, verify not
radiologically impacted and dispose offiste at licensed receiving facility  Lump
Sum   1   $***   $***  15  02 41 13  Remove Retaining Wall, verify not
radiologically impacted and dispose offiste at licensed receiving facility  Lump
Sum   1   $***   $***  16  02 61 00  Remove and Dispose of Trees, shrubs,
hedges, and all other plants above ground, verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
17  02 61 00  Remove all other surface landscape features, relocate offsite to
secure location for future re-installment  Lump Sum   1   $***   $***  18  02 61
00  Removal of Outbuilding Contents, storage in secured area, and return of
objects upon restoration  Lump Sum   1   $***   $***  19  02 61 00  Excavate,
stockpile, load, haul and dispose at LTWMF Facility Contaminated soil and tree
roots  cubic meters   780   $***   $ ***  20     Secondary Excavation (if
required)  cubic meters       $ ***      

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136939Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE





 

Earthworks 1  31 00 01  Supply, place, compact and grade clean imported fill per
MPH SOP/SOGs (based on 2 tonnes per cubic meter)  tonnes   1,060   $***   $*** 
2  31 00 01  Supply, place, compact and grade Granular A (based on 2 tonnes per
cubic meter)  tonnes   100   $***   $***  3  31 00 01  Supply, place, compact
and grade Granular B (based on 2 tonnes per cubic meter)  tonnes   100   $***  
$***  4  31 00 01  Supply, place, and grade Topsoil  cubic meters   150   $***  
$***                            Site Restoration 1  as per Drawings  Supply and
Install sheds as shown including all footings, etc., inluding all permits 
square meters   17   $***   $***  2  as per Drawings  Supply and Place Gravel
Drivway as per specifications  square meters   106   $***   $***  3  as per
Drawings  Supply and Place Asphalt Drivway as per specifications  square meters 
 41   $***   $***  4  as per Drawings  Supply and Place Concrete Drivway as per
specifications  square meters   33   $***   $***  5  as per Drawings  Supply and
Place Concrete Sidewalk as per specifications  square meters   4   $***   $*** 
6  as per Drawings  Supply and install Wooden Deck (front) as shown including
all permits  square meters   20   $***   $***  7  as per Drawings  Supply and
install Wooden Deck (rear) as shown including all permits  square meters   33  
$***   $***  8  as per Drawings  Supply and install Wooden Deck (other) as shown
including all permits  square meters   4   $***   $***  9  as per Drawings 
Supply and Place Paving Stone / Interlocking Brick Patio as per specifications 
square meters   9   $ ***   $***  10  as per Drawings  Supply and Place
Retaining Wall as per specifications  Linear meters   21   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136940Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

11  31 32 50  Water management, sampling, transportation, and disposal at LTMWF 
Lump Sum   1.00   $***   $***  12  32 90 00  Landscape Restoration  Allowance 
 1   $***   $***  13  as per Drawings  Supply and Place Fence  Linear meters 
 36.00   $***   $***  Total Price - 32 Alexander Street $***  

 





Group G Requirements - 30 Alexander Street                                
Removals 1  02 61 00  Pre-construction Property Condition Assessment  Lump Sum 
 1   $  ***   $***  2  02 61 00  Complete gamma survey and XRF scan of completed
excavation surface  Lump Sum   1   $***   $***  3  02 61 00  Collection of soil
sample for signature COPCs and the reporting of results following Laboratory
Analysis  Lump Sum   1   $***   $***  4  02 61 00  Laboratory analysis of soil
sample for signature COPCs  Lump Sum   1   $***   $***  5  02 61 00  Collection
of soil sample for secondary COPCs and the reporting of results following
laboratory analysis  Lump Sum   1   $***   $***  6  02 61 00  Laboratory
analysis of composite soil sample for secondary COPCs  Lump Sum   1   $***  
$***  7  02 61 00  Preparation and submission of Verification Documentation 
Lump Sum   1   $***   $***  8  02 41 16  Demolish Existing Site Structures that
require removal, verify not radiologically impacted and dispose off site a
licensed receiving facility  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136941Schedule 2

 



[logo_001.jpg]

PROTECTED SENSITIVE



 

9  02 41 13  Concrete Sidewalk Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  sq.meters   7   $  ***  
$ ***  10  02 41 13  Concrete Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   57  
$***   $ ***  11  02 41 13  Remove existing fence, verify not radiologically
impacted and dispose offiste at licensed receiving facility  Lump Sum   1  
$***   $***  12  02 41 13  Retaining Wall Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  Lump Sum   1  
$***   $ ***  13  02 41 13  Concrete Stair Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  Lump Sum   1  
$ ***   $***  14  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all
other plants above ground, verify not radiological impacted and dispose offsite
at a licensed receiving facility  Lump Sum   1   $***   $ ***  15  02 61 00 
Remove all other surface landscape features, relocate offsite to secure location
for future re-installment  Lump Sum   1   $***   $***  16  02 61 00  Removal of
Outbuilding Contents, storage in secured area, and return of objects upon
restoration  Lump Sum   1   $***   $***  17  02 61 00  Excavate, stockpile,
load, haul and dispose at LTWMF Facility Contaminated soil and tree roots  cubic
meters   540   $***   $***  18     Secondary Excavation (if required)  cubic
meters       $***      

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136942Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



Earthworks 1  31 00 01  Supply, place, compact and grade clean imported fill per
MPH SOP/SOGs (based on 2 tonnes per cubic meter)  tonnes   720   $ ***   $ *** 
2  31 00 01  Supply, place, compact and grade Granular A (based on 2 tonnes per
cubic meter)  tonnes   60   $ ***   $ ***  3  31 00 01  Supply, place, compact
and grade Granular B (based on 2 tonnes per cubic meter)  tonnes   60   $ ***  
$***  4  31 00 01  Supply, place, and grade Topsoil  cubic meters   120  
$ ***   $***                            Site Restoration 1  as per Drawings 
Supply and Install sheds as shown including all footings, etc., inluding all
permits  square meters   10   $ ***   $ ***  2  as per Drawings  Supply and
Install detatched Garage as shown including all footings, etc., inluding all
permits  square meters   20   $ ***   $ ***  3  as per Drawings  Supply and
Place Concrete Drivway as per specifications  square meters   57   $ ***  
$ ***  4  as per Drawings  Supply and Place Concrete Sidewalk as per
specifications  square meters   7   $***   $ ***  5  as per Drawings  Supply and
install Wooden Deck (front) as shown including all permits  square meters   7  
$ ***   $ ***  6  as per Drawings  Supply and Place Retaining Wall as per
specifications  Linear meters   18   $ ***   $***  7  as per Drawings  Supply
and Install Concrete Steps as per specifications  Treads   6   $  ***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136943Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

8  31 32 50  Water management, sampling, transportation, and disposal at LTMWF 
Lump Sum   1.00   $  ***    $***  9  32 90 00  Landscape Restoration  Allowance 
 1   $ ***    $ ***   10  as per Drawings  Supply and Place Fence  Linear
meters   32.00   $ ***    $ ***   Total Price - 30 Alexander Street $ ***  

 



Group G Requirements - 28 Alexander Street                                
Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $ ***   $ ***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $ ***  
$***  3  02 61 00  Collection of soil sample for signature COPCs and the
reporting of results following Laboratory Analysis  Lump Sum   1   $ ***  
$ ***  4  02 61 00  Laboratory analysis of soil sample for signature COPCs  Lump
Sum   1   $ ***   $ ***  5  02 61 00  Collection of soil sample for secondary
COPCs and the reporting of results following laboratory analysis  Lump Sum   1  
$ ***   $***  6  02 61 00  Laboratory analysis of composite soil sample for
secondary COPCs  Lump Sum   1   $ ***   $ ***  7  02 61 00  Preparation and
submission of Verification Documentation  Lump Sum   1   $ ***   $ ***  8  02 41
16  Demolish Existing Site Structures that require removal, verify not
radiologically impacted and dispose off site a licensed receiving facility  Lump
Sum   1   $  ***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136944Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

9  02 41 13  Concrete Stair Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $ ***   $ *** 
10  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $ ***   $ *** 
11  02 41 13  Remove existing Retaining wall, verify not radiologically impacted
and dispose offiste at licensed receiving facility  Lump Sum   1   $ ***  
$ ***  12  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other
plants above ground, verify not radiological impacted and dispose offsite at a
licensed receiving facility  Lump Sum   1   $ ***   $ ***  13  02 41 13  Remove
all other surface landscape features, relocate offsite to secure location for
future re-installment  Lump Sum   1   $ ***   $***  14  02 41 13  Removal of
Outbuilding Contents, storage in secured area, and return of objects upon
restoration  Lump Sum   1   $ ***   $ ***  15  02 61 00  Excavate, stockpile,
load, haul and dispose at LTWMF Facility Contaminated soil and tree roots  cubic
meters   560   $ ***   $ ***  16     Secondary Excavation (if required)  cubic
meters       $  ***      

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136945Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

Earthworks                      1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   700   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   80   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   80   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   130   $***   $***                            Site
Restoration                         1  as per Drawings  Supply and Install sheds
as shown including all footings, etc., inluding all permits  square meters   9  
$***   $ ***  2  as per Drawings  Supply and install Wooden Deck (rear) as shown
including all permits  square meters   31   $***   $ ***  3  as per Drawings 
Supply and install Covered Porch (front) as shown including all permits  square
meters   25   $***   $ ***  4  as per Drawings  Supply and Place Retaining Wall
as per specifications  Linear meters   17   $***   $ ***  5  as per Drawings 
Supply and Place Retaining Wall as per specifications  Linear meters   17  
$ ***   $ ***  6  as per Drawings  Supply and Place concrete stairs as per
specifications  treads   5   $ ***   $ ***  7  32 90 00  Landscape Restoration 
Lump Sum   1   $ ***   $ ***  8  31 32 50  Water management, sampling,
transportation, and disposal at LTMWF  Lump Sum   1.00   $ ***   $***  9  as per
Drawings  Supply and Place Fence  Linear meters   18.00   $  ***   $***  Total
Price - 28 Alexander Street $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136946Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

Group G Requirements - 26 Alexander Street                                
Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $  ***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 
3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $ ***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$ ***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $ *** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $ ***   $ ***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $ ***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $ ***  9  02 41 13  Asphalt Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   20  
$***   $ ***  10  02 41 13  Remove existing fence, verify not radiologically
impacted and dispose offiste at licensed receiving facility  Lump Sum   1  
$***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136947Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

11  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  12     Remove all other surface
landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $ ***  13     Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  14  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   1,350  
$***   $ ***  15     Secondary Excavation (if required)  cubic meters      
$ ***                                 Earthworks                        1  31 00
01  Supply, place, compact and grade clean imported fill per MPH SOP/SOGs (based
on 2 tonnes per cubic meter)  tonnes   2,060   $***   $ ***  2  31 00 01 
Supply, place, compact and grade Granular A (based on 2 tonnes per cubic meter) 
tonnes   160   $***   $***  3  31 00 01  Supply, place, compact and grade
Granular B (based on 2 tonnes per cubic meter)  tonnes   160   $***   $***  4 
31 00 01  Supply, place, and grade Topsoil  cubic meters   160   $ ***   $  *** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136948Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Site Restoration             $***   $***  1  as per Drawings  Supply and Install
shed as shown including all footings, etc., inluding all permits  square meters 
 7   $***   $***  2  as per Drawings  Supply and Place Asphalt Drivway as per
specifications  square meters   20   $***   $***  3  as per Drawings  Supply and
install Wooden Deck (front) as shown including all permits  square meters   51  
$***   $***  4  as per Drawings  Supply and install Wooden Deck (rear) as shown
including all permits  square meters   28   $***   $***  5  as per Drawings 
Supply and install Wooden Deck (other) as shown including all permits  square
meters   7   $***   $***  6  31 32 50  Water management, sampling,
transportation, and disposal at LTMWF  Lump Sum   1.00   $***   $***  7  32 90
00  Landscape Restoration  Lump Sum   1   $***   $***  8  as per Drawings 
Supply and Place Fence  Linear meters   41.00   $***   $***  Total Price -26
Alexander Street   $*** 

 

Group G Requirements - 18 Alexander Street                                
Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 
3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$*** 5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136949Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Asphalt Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   42  
$***   $***  10  02 41 13  Concrete Patio removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   11  
$***   $***  11  02 41 13  Retaining Wall Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  Lump Sum   1  
$***   $***  12  02 41 13  Concrete Stair Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  Lump Sum   1  
$***   $***  13  02 41 13  Remove existing fence, verify not radiologically
impacted and dispose offiste at licensed receiving facility  Lump Sum   1  
$***   $***  14  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all
other plants above ground, verify not radiological impacted and dispose offsite
at a licensed receiving facility  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136950Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

15     Remove all other surface landscape features, relocate offsite to secure
location for future re-installment  Lump Sum   1   $***   $***  16     Removal
of Outbuilding Contents, storage in secured area, and return of objects upon
restoration  Lump Sum   1   $***   $***  17  02 61 00  Excavate, stockpile,
load, haul and dispose at LTWMF Facility Contaminated soil and tree roots  cubic
meters   340   $***   $***  18     Secondary Excavation (if required)  cubic
meters       $***      

 

Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   480   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   50   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   50   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   50   $***   $*** 

 

Site Restoration                      1  as per Drawings  Supply and Place
Asphalt Drivway as per specifications  square meters   42   $***   $***  2  as
per Drawings  Supply and Place Concrete Patio as per specifications  square
meters   11   $***   $***  3  as per Drawings  Supply and install Wooden Deck
(rear) as shown including all permits          $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136951Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

4  as per Drawings  Supply and Place Retaining Wall as per specifications 
Linear meters   17   $***   $***  5  as per Drawings  Supply and Place concrete
stairs as per specifications  treads   2   $***   $***  6  31 32 50  Water
management, sampling, transportation, and disposal at LTMWF  Lump Sum   1.00  
$***   $***  7  32 90 00  Landscape Restoration  Allowance   1   $***   $***  8 
as per Drawings  Supply and Place Fence  Linear meters   36.00   $***   $*** 
Total Price - 18 Alexander Street   $*** 

 

Group G Requirements - 16 Alexander Street                                
Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 
3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136952Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

8  02 41 16  Demolish existing Site structures that require removal, verify not
radiologically impacted and dispose off site a licensed receiving facility  Lump
Sum   1   $***   $***  9  02 41 13  Asphalt Driveway Removal - verify not
radiological impacted and dispose offsite at a licensed receiving facility 
sq.meters   90   $***   $***  10  02 41 13  Concrete sidewalk removal - verify
not radiological impacted and dispose offsite at a licensed receiving facility 
sq.meters   4   $***   $***  11  02 41 13  Paving stone / interlocking brick
patio removal - verify not radiological impacted and dispose offsite at a
licensed receiving facility  sq.meters   7   $***   $***  12  02 41 13  Concrete
patio removal - verify not radiological impacted and dispose offsite at a
licensed receiving facility  sq.meters   10   $***   $***  13  02 41 13  Remove
retaining wall, verify not radiologically impacted and dispose offiste at
licensed receiving facility  Lump Sum   1   $***   $***  14  02 41 13  Concrete
Stair Removal - verify not radiological impacted and dispose offsite at a
licensed receiving facility  Lump Sum   1   $***   $***  15  31 11 00  Remove
and Dispose of Trees, shrubs, hedges, and all other plants above ground, verify
not radiological impacted and dispose offsite at a licensed receiving facility 
Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136953Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

16     Remove all other surface landscape features, relocate offsite to secure
location for future re-installment  Lump Sum   1   $***   $***  17     Removal
of Outbuilding Contents, storage in secured area, and return of objects upon
restoration  Lump Sum   1   $***   $***  18  02 61 00  Excavate, stockpile,
load, haul and dispose at LTWMF Facility Contaminated soil and tree roots  cubic
meters   320   $***   $***  19     Secondary Excavation (if required)  cubic
meters       $***      

 

Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   400   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   60   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   60   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   60   $***   $*** 

 

Site Restoration             $***   $***  1  as per Drawings  Supply and Install
shed as shown including all footings, floors etc.  square meters   12.5   $***  
$***  2  as per Drawings  Supply, Place, Asphalt Driveway as per specifications 
square meters   90   $***   $***  3  as per Drawings  Supply and Place concrete
sidewalk as per specifications  square meters   4   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136954Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

4  as per Drawings  Supply and Place Paving stone / interlocking brick patio as
per specifications  square meters   7   $***   $***  5  as per Drawings  Supply
and Place concrete patio as per specifications  square meters   10   $***  
$***  6  as per Drawings  Supply and Place retaining wall as per specifications 
square meters   26   $***   $***  7  as per Drawings  Supply and Place concrete
stairs as per specifications  treads   13   $***   $***  8  31 32 50  Water
management, sampling, transportation, and disposal at LTMWF  Lump Sum   1.00  
$***   $***  9  32 90 00  Landscape Restoration  Allowance   1   $***   $*** 
Total Price - 16 Alexander Street    $*** 

 

Group G Requirements - 14 Alexander Street                                
Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $21,006.39   $21,006.39  2  02 61 00 
Complete gamma survey and XRF scan of completed excavation surface  Lump Sum 
 1   $1,340.26   $1,340.26  3  02 61 00  Collection of soil sample for signature
COPCs and the reporting of results following Laboratory Analysis  Lump Sum   1  
$***   $***  4  02 61 00  Laboratory analysis of soil sample for signature
COPCs  Lump Sum   1   $***   $***  5  02 61 00  Collection of soil sample for
secondary COPCs and the reporting of results following laboratory analysis  Lump
Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136955Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Paving stone / interlocking brick patio removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   20   $***   $***  10  02 41 13  Concrete Stair Removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  Lump Sum   1   $***   $***  11  31 11 00  Remove and Dispose of Trees,
shrubs, hedges, and all other plants above ground, verify not radiological
impacted and dispose offsite at a licensed receiving facility  Lump Sum   1  
$***   $***  12     Remove all other surface landscape features, relocate
offsite to secure location for future re-installment  Lump Sum   1   $***  
$***  13     Removal of Outbuilding Contents, storage in secured area, and
return of objects upon restoration  Lump Sum   1   $***   $***  14  02 61 00 
Excavate, stockpile, load, haul and dispose at LTWMF Facility Contaminated soil
and tree roots  cubic meters   330   $***   $***  15     Secondary Excavation
(if required)  cubic meters       $***      

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136956Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   340   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   60   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   60   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   100   $***   $*** 

 

Site Restoration                      1  as per Drawings  Supply and Install
sheds as shown including all footings, etc., inluding all permits  square
meters   14   $***   $***  2  as per Drawings  Supply and install Wooden Deck
(rear) as shown including all permits  square meters   5   $***   $***  3  as
per Drawings  Supply and Place Paving Stone / Interlocking Brick Patio as per
specifications  square meters   20   $***   $***  4  as per Drawings  Supply and
Place concrete stairs as per specifications  treads   7   $***   $***  5  31 32
50  Water management, sampling, transportation, and disposal at LTMWF  Lump Sum 
 1.00   $***   $***  6  32 90 00  Landscape Restoration  Allowance   1   $***  
$***  Total Price - 14 Alexander Street   $***  Total Remediation, Earthworks
and Restoration Only   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136957Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

   Specification Reference  Description  Unit of Measure  Estimated Quantity  
Price per Unit   Total Price  Group H - General Requirements                1 
02 61 00  Mobilization and Project Startup  Lump Sum   1.00   $***   $***  2  02
61 00  Demobilization and Project Closeout  Lump Sum   1.00   $***   $***  3  01
31 19  Project Meetings  Lump Sum   1.00   $***   $***  4  01 32 00 
Construction Progress Documentation  Lump Sum   1.00   $***   $***  5  01 32 16 
Construction Progress Schedule  Lump Sum   1.00   $***   $***  6  01 35 29 
Health and Safety Plan  Lump Sum   1.00   $***   $***  7  01 35 29 
Implementation of Health and Safety - All Sites  Lump Sum   1.00   $***   $*** 
8  01 35 30  Radiation Protection Plan - All Sites  Lump Sum   1.00   $***  
$***  9  01 35 30  Implementation of Radiation Protection - All Sites  Lump Sum 
 1.00   $***   $***  10  01 35 43  Environmental Protection Manual and Dust
Management Plan - All Sites  Lump Sum   1.00   $***   $***  11  01 35 43 
Implementation of Environmental Protection and Dust Management - All Sites  Lump
Sum   1.00   $***   $***  12  01 45 00  Quality Assurance Plan  Lump Sum 
 1.00   $***   $***  13  01 45 00  Implementation of QA/QC - All Sites  Lump
Sum   1.00   $***   $***  14  01 51 00  Provision and Maintenance of Temporary
Utilities - (Contractor Use)  Lump Sum   1.00   $***   $***  15  01 52 00 
Provision and Construction Facilities - All Sites  Lump Sum   1.00   $***  
$***  16  02 61 00  Permitting as per OBC and MPH SOP-SOG, OMOECC, CN/CP - all
sites  Lump Sum   1.00   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136958Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

17     Traffic Control - All sites  Lump Sum   1.00   $***   $***  18  01 33 00 
All Other Submittals  Lump Sum   1.00   $***   $***  19  01 14 00  Site
Security  Lump Sum   1.00   $***   $***  20     Bonding & Insurance  Lump Sum 
 1.00   $***   $***  21  01 14 00  Training and Security Clearance  Lump Sum 
 1.00   $***   $***  22  01 78 00  Closeout Submittal  Lump Sum   1.00   $***  
$***  23  01 56 00  Supply, Install, Maintain, and Remove Sediment Erosion
Control fencing  Linear meters   185   $***   $***  24  01 56 00  Supply,
Install, Maintain, and Remove - Perimeter Safety Fencing  Linear meters   550  
$***   $***  25  02 61 00  Supply, Install, Maintain and Remove Access Gates as
shown  each   10   $***   $***  26  See Figure attached  Tree Protection
Fencing  Linear meters   120   $***   $***  Total Price - General Requirements  
$*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136959Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

Group H Requirements - 39 Hayward Street

 

Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 
3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory Analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory Analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and Submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
Existing Site Structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   12  
$***   $***  10  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   48  
$***   $***  11  02 41 13  Concrete Patio Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   3  
$***   $***  12  02 41 13  Paving Stone / Interlocking Brick Patio Removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   23   $***   $***  13  02 41 13  Remove existing fence,
verify not radiologically impacted and dispose offiste at licensed receiving
facility  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 

CNL Task Order No. 54136960Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

14  02 41 13  Remove Retaining Wall, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  15
 02 41 13  Concrete Stairs Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $***  16
 02 61 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  17  02 61 00  Remove all other
surface landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  18  02 61 00  Removal of Outbuilding
Contents,Disposal at Licensed Offiste Facility  Lump Sum   1   $***   $***  19
 02 61 00  Excavate, stockpile, load, haul and dispose at LTWMF Facility
Contaminated soil and tree roots  cubic meters   6,500   $***   $***  20    
Secondary Excavation (if required)  cubic meters       $***      

 

Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   11,800   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   200   $***   $***  3
 31 00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per
cubic meter)  tonnes   200   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   400   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136961Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Site Restoration                   1  31 32 50  Water management, sampling,
transportation, and disposal at LTMWF  Lump Sum   1.00   $***   $***  2  32 90
00  Landscape Restoration  Allowance   1   $***   $***  3     Supply and
Commission Septic Field  Lump Sum   1   $***   $***  Total Price - 39 Hayward
Street   $*** 

 

Group H Requirements - 35 Hayward Street

 

Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 
3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136962Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



7  02 61 00  Preparation and submission of Verification Documentation  Lump Sum 
 1   $***   $***  8  02 41 16  Demolish Existing Site Structures that require
removal, verify not radiologically impacted and dispose off site a licensed
receiving facility  Lump Sum   1   $***   $***  9  02 41 13  Concrete Sidewalk
Removal - verify not radiological impacted and dispose offsite at a licensed
receiving facility  sq.meters   8   $***   $***  10  02 41 13  Gravel Driveway
Removal - verify not radiological impacted and dispose offsite at a licensed
receiving facility  sq.meters   112   $***   $***  11  02 41 13  Concrete Patio
Removal - verify not radiological impacted and dispose offsite at a licensed
receiving facility  sq.meters   4   $***   $***  12  02 41 13  Remove existing
fence, verify not radiologically impacted and dispose offiste at licensed
receiving facility  Lump Sum   1   $***   $***  13  31 11 00  Remove and Dispose
of Trees, shrubs, hedges, and all other plants above ground, verify not
radiological impacted and dispose offsite at a licensed receiving facility  Lump
Sum   1   $***   $***  14  02 61 00  Remove all other surface landscape
features, relocate offsite to secure location for future re-installment  Lump
Sum   1   $***   $***  15  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   1,120  
$***   $***  16     Secondary Excavation (if required)  cubic meters      
$***      

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



CNL Task Order No. 54136963Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Earthworks                     1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   1,600   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   120   $***   $***  3
 31 00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per
cubic meter)  tonnes   120   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   200   $***   $*** 

 

Site Restoration             $***   $***  1  as per Drawings  Supply and Place
Gravel Drivway as per specifications  square meters   112   $***   $***  2  as
per Drawings  Supply and Place Concrete Sidewalk as per specifications  square
meters   8   $***   $***  3  as per Drawings  Supply and install Wooden Deck
(front) as shown including all permits  square meters   2   $***   $***  4  as
per Drawings  Supply and install Wooden Deck (rear) as shown including all
permits  square meters   12   $***   $***  5  as per Drawings  Supply and Place
Concrete Sidewalk as per specifications  square meters   4   $***   $***  6  as
per Drawings  Supply and Install Concrete Steps as per specifications  Treads 
 6   $***   $***  7  31 32 50  Water management, sampling, transportation, and
disposal at LTMWF  Lump Sum   1.00   $***   $***  8  32 90 00  Landscape
Restoration  Allowance   1   $***   $***  9  as per Drawings  Supply and Place
Fence  Linear meters   13.00   $***   $***  Total Price - 35 Hayward Street  
$*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136964Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Group H Requirements - 58 Alexander Street

 

Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 
3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
Existing Site Structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   28  
$***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136965Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

10  02 41 13  Paving Stone / Interlocking Brick Sidewalk Removal - verify not
radiological impacted and dispose offsite at a licensed receiving facility 
sq.meters   5   $***   $***  11  02 41 13  Concrete Patio Removal - verify not
radiological impacted and dispose offsite at a licensed receiving facility 
sq.meters   16   $***   $***  12  02 41 13  Remove existing fence, verify not
radiologically impacted and dispose offiste at licensed receiving facility  Lump
Sum   1   $***   $***  13  31 11 00  Remove and Dispose of Trees, shrubs,
hedges, and all other plants above ground, verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
14  02 41 13  Remove all other surface landscape features, relocate offsite to
secure location for future re-installment  Lump Sum   1   $***   $***  15  02 41
13  Removal of Outbuilding Contents, storage in secured area, and return of
objects upon restoration  Lump Sum   1   $***   $***  16  02 61 00  Excavate,
stockpile, load, haul and dispose at LTWMF Facility Contaminated soil and tree
roots  cubic meters   260   $***   $***  17     Secondary Excavation (if
required)  cubic meters       $***     

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136966Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Earthworks                     1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   240   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   60   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   60   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   80   $***   $*** 

 

Site Restoration                   1  as per Drawings  Supply and Install sheds
as shown including all footings, etc., inluding all permits  square meters   3  
$***   $***  2  as per Drawings  Supply and Place Concrete Sidewalk as per
specifications  square meters   28   $***   $***  3  as per Drawings  Supply and
Place Concrete Patio as per specifications  square meters   16   $***   $***  4
 as per Drawings  Supply and install Wooden Deck (rear) as shown including all
permits  square meters   11   $***   $***  5  as per Drawings  Supply and
install Wooden Deck (other) as shown including all permits  square meters   31  
$***   $***  6  32 90 00  Landscape Restoration  Allowance   1   $***   $***  7
 31 32 50  Water management, sampling, transportation, and disposal at LTMWF 
Lump Sum   1.00   $***   $***  8  as per Drawings  Supply and Place Fence 
Linear meters   14.00   $***   $***  Total Price - 58 Alexander Street       
$*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136967Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

Group H Requirements - 50 Alexander Street

 

Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 
3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   46  
$***   $***  10  02 41 13  Concrete Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   6  
$***   $***  11  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   13  
$***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136968Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

12  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  13 
02 41 13  Retaining Wall Removal - verify not radiological impacted and dispose
offsite at a licensed receiving facility  Lump Sum   1   $***   $***  14  02 41
13  Concrete Stair Removal - verify not radiological impacted and dispose
offsite at a licensed receiving facility  Lump Sum   1   $***   $***  15  31 11
00  Remove and Dispose of Trees, shrubs, hedges, and all other plants above
ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  16  02 41 13  Remove all other
surface landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  17  02 41 13  Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  18  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   870   $***  
$***  19     Secondary Excavation (if required)  cubic meters       $***      
                          Earthworks                         1  31 00 01 
Supply, place, compact and grade clean imported fill per MPH SOP/SOGs (based on
2 tonnes per cubic meter)  tonnes   1,240   $***   $***  2  31 00 01  Supply,
place, compact and grade Granular A (based on 2 tonnes per cubic meter)  tonnes 
 100   $***   $***  3  31 00 01  Supply, place, compact and grade Granular B
(based on 2 tonnes per cubic meter)  tonnes   100   $***   $***  4  31 00 01 
Supply, place, and grade Topsoil  cubic meters   150   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



CNL Task Order No. 54136969Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 



Site Restoration               $ ***     $ ***   1   as per Drawings   Supply
and Install shed as shown including all footings, etc., inluding all permits  
square meters     13     $ ***     $ ***   2   as per Drawings   Supply and
Install detached garage as shown including all footings, etc., inluding all
permits   square meters     26     $ ***     $ ***   3   as per Drawings  
Supply and Place Concrete Sidewalk as per specifications   square meters     13
    $ ***     $ ***   4   as per Drawings   Supply and Place Concrete Drivway as
per specifications   square meters     6     $ ***     $ ***   5   as per
Drawings   Supply and Place Gravel Drivway as per specifications   square meters
    46     $ ***     $ ***   6   as per Drawings   Supply and install Wooden
Deck (rear) as shown including all permits   square meters     2     $ ***     $
***   7   as per Drawings   Supply and install Covered Porch (front) as shown
including all permits   square meters     7     $ ***     $ ***   8   as per
Drawings   Supply and Install Concrete Steps as per specifications   Treads    
3     $ ***     $ ***   9   as per Drawings   Supply and Place Retaining Wall as
per specifications   Linear meters     18     $ ***     $ ***   10   31 32 50  
Water management, sampling, transportation, and disposal at LTMWF   Lump Sum    
1.00     $ ***     $ ***   11   32 90 00   Landscape Restoration   Allowance    
1     $ ***     $ ***   12   as per Drawings   Supply and Place Fence   Linear
meters     29.00     $ ***     $ ***   Total Price - 50 Alexander Street     $
***  

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136970Schedule 2

 



[logo_001.jpg]

PROTECTED SENSITIVE

 

Group H Requirements - 54 Alexander Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Asphalt Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   75  
$***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136971Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

10  02 41 13  Concrete Stair Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
11  02 41 13  Remove Retaining Wall - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
12  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  13 
31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  14     Remove all other surface
landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  15     Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  16  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   370   $***  
$***  17     Secondary Excavation (if required)  cubic meters       $***      
Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   380   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136972Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

2  31 00 01  Supply, place, compact and grade Granular A (based on 2 tonnes per
cubic meter)  tonnes   80   $***   $***  3  31 00 01  Supply, place, compact and
grade Granular B (based on 2 tonnes per cubic meter)  tonnes   80   $***   $*** 
4  31 00 01  Supply, place, and grade Topsoil  cubic meters   100   $***   $*** 
Site Restoration                        1  as per Drawings  Supply and Install
detached garage as shown including all footings, etc., inluding all permits 
square meters   27   $***   $***  2  as per Drawings  Supply and Place Asphalt
Drivway as per specifications  square meters   75   $***   $***  3  as per
Drawings  Supply and install Wooden Deck (rear) as shown including all permits 
square meters   10   $***   $***  4  as per Drawings  Supply and Place Retaining
Wall as per specifications  Linear meters   21   $***   $***  5  as per
Drawings  Supply and Place concrete stairs as per specifications  treads   2  
$***   $***  6  31 32 50  Water management, sampling, transportation, and
disposal at LTMWF  Lump Sum   1.00   $***   $***  7  32 90 00  Landscape
Restoration  Allowance   1   $***   $***  8  as per Drawings  Supply and Place
Fence  Linear meters   28.00   $***   $***  Total Price - 54 Alexander Street
$*** 

 

Group H Requirements - 60 Alexander Street

 

Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136973Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

2  02 61 00  Complete gamma survey and XRF scan of completed excavation surface 
Lump Sum   1   $***   $***  3  02 61 00  Collection of soil sample for signature
COPCs and the reporting of results following Laboratory Analysis  Lump Sum   1  
$***   $***  4  02 61 00  Laboratory analysis of soil sample for signature
COPCs  Lump Sum   1   $***   $***  5  02 61 00  Collection of soil sample for
secondary COPCs and the reporting of results following laboratory analysis  Lump
Sum   1   $***   $***  6  02 61 00  Laboratory analysis of composite soil sample
for secondary COPCs  Lump Sum   1   $***   $***  7  02 61 00  Preparation and
submission of Verification Documentation  Lump Sum   1   $***   $***  8  02 41
16  Demolish existing Site structures that require removal, verify not
radiologically impacted and dispose off site a licensed receiving facility  Lump
Sum   1   $***   $***  9  02 41 13  Concrete sidewalk removal - verify not
radiological impacted and dispose offsite at a licensed receiving facility 
sq.meters   2   $***   $***  10  02 41 13  Concrete patio removal - verify not
radiological impacted and dispose offsite at a licensed receiving facility 
sq.meters   19   $***   $***  11  02 41 13  Remove retaining wall, verify not
radiologically impacted and dispose offiste at licensed receiving facility  Lump
Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136974Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

12  02 41 13  Concrete Stair Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
13  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  14 
31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  15  02 41 13  Remove all other
surface landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  16  02 41 13  Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  17  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   270   $***  
$***  18     Secondary Excavation (if required)  cubic meters       $***      
Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   280   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   60   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   60   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   70   $***   $***  Site Restoration             $***  
$***  1  as per Drawings  Supply and Install shed as shown including all
footings, floors etc.  square meters   9   $***   $***  2  as per Drawings 
Supply and Place concrete sidewalk as per specifications  square meters   2  
$***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136975Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

3  as per Drawings  Supply and Place concrete patio as per specifications 
square meters   10   $***   $***  4  as per Drawings  Supply and Install wooden
deck (other) as shown including all footings, floors etc.  square meters   7  
$***   $***  5  as per Drawings  Supply and Place retaining wall as per
specifications  Linear meters   14   $***   $***  6  as per Drawings  Supply and
Place concrete stairs as per specifications  treads   4   $***   $***  7  31 32
50  Water management, sampling, transportation, and disposal at LTMWF  Lump Sum 
 1.00   $***   $***  8  32 90 00  Landscape Restoration  Allowance   1   $***  
$***  9  as per Drawings  Supply and Place Fence  Linear meters   40.00   $***  
$***  Total Price - 60 Alexander Street $*** 

 

Group H Requirements - 64 Alexander Street

 

Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136976Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

2  02 61 00  Complete gamma survey and XRF scan of completed excavation surface 
Lump Sum   1   $***   $***  3  02 61 00  Collection of soil sample for signature
COPCs and the reporting of results following Laboratory Analysis  Lump Sum   1  
$***   $***  4  02 61 00  Laboratory analysis of soil sample for signature
COPCs  Lump Sum   1   $***   $***  5  02 61 00  Collection of soil sample for
secondary COPCs and the reporting of results following laboratory analysis  Lump
Sum   1   $***   $***  6  02 61 00  Laboratory analysis of composite soil sample
for secondary COPCs  Lump Sum   1   $***   $***  7  02 61 00  Preparation and
submission of Verification Documentation  Lump Sum   1   $***   $***  8  02 41
16  Demolish existing Site structures that require removal, verify not
radiologically impacted and dispose off site a licensed receiving facility  Lump
Sum   1   $***   $***  9  02 41 13  Paving stone / interlocking brick sidewalk
removal - verify not radiological impacted and dispose offsite at a licensed
receiving facility  sq.meters   3   $***   $***  10  02 41 13  Concrete Driveway
removal - verify not radiological impacted and dispose offsite at a licensed
receiving facility  sq.meters   85   $***   $***  11  02 41 13  Remove retaining
wall, verify not radiologically impacted and dispose offiste at licensed
receiving facility  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136977Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

12  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  13  02 41 13  Remove all other
surface landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  14  02 41 13  Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  15  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   560   $***  
$***  17     Secondary Excavation (if required)  cubic meters       $***      
Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   600   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136978Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

2  31 00 01  Supply, place, compact and grade Granular A (based on 2 tonnes per
cubic meter)  tonnes   100   $***   $***  3  31 00 01  Supply, place, compact
and grade Granular B (based on 2 tonnes per cubic meter)  tonnes   100   $***  
$***  4  31 00 01  Supply, place, and grade Topsoil  cubic meters   160   $***  
$***  Site Restoration                      1  as per Drawings  Supply and
Install shed as shown including all footings, etc., inluding all permits  square
meters   15   $***   $***  2  as per Drawings  Supply and Install detached
garage as shown including all footings, etc., inluding all permits  square
meters   27   $***   $***  3  as per Drawings  Supply and Place concrete
driveway as per specifications  square meters   85   $***   $***  4  as per
Drawings  Supply and Place concrete patio as per specifications  square meters 
 10   $***   $***  5  as per Drawings  Supply and Install wooden deck (other) as
shown including all footings, floors etc.  square meters   11   $***   $***  6 
as per Drawings  Supply and Install covered porch (front) as shown including all
footings, floors etc.  square meters   17   $***   $***  7  as per Drawings 
Supply and Place retaining wall as per specifications  Linear meters   11  
$***   $***  8  31 32 50  Water management, sampling, transportation, and
disposal at LTMWF  Lump Sum   1.00   $***   $***  9  32 90 00  Landscape
Restoration  Allowance   1   $***   $***  10  as per Drawings  Supply and Place
Fence  Linear meters   61.00   $***   $***  Total Price - 64 Alexander Street
$*** 

 

Group H Requirements - 68 Alexander Street

 

Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136979Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Concrete Driveway removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   49  
$***   $***  10  02 41 13  Concrete Sidewalk removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   45  
$***   $***  11  02 41 13  Paving Stone / Interlocking Brick Patio removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   5   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136980Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

12  02 41 13  Retaining Wall Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
13  02 41 13  Concrete Stair Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
14  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  15 
31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  16  02 41 13  Remove all other
surface landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  17  02 41 13  Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  18  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   850   $***  
$***  19     Secondary Excavation (if required)  cubic meters       $***      
Earthworks                         1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   940   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136981Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

2  31 00 01  Supply, place, compact and grade Granular A (based on 2 tonnes per
cubic meter)  tonnes   160   $***   $***  3  31 00 01  Supply, place, compact
and grade Granular B (based on 2 tonnes per cubic meter)  tonnes   160   $***  
$***  4  31 00 01  Supply, place, and grade Topsoil  cubic meters   220   $***  
$***  Site Restoration                        1  as per Drawings  Supply and
Install sheds as shown including all footings, etc., inluding all permits 
square meters   6   $***   $***  2  as per Drawings  Supply and Install attached
car port as shown including all footings, etc., inluding all permits  square
meters   37   $***   $***  3  as per Drawings  Supply and Place Paving Stone /
Interlocking Brick Patio as per specifications  square meters   5   $***   $*** 
4  as per Drawings  Supply and Place concrete driveway as per specifications 
square meters   49   $***   $***  5  as per Drawings  Supply and Place concrete
sidewalk as per specifications  square meters   45   $***   $***  6  as per
Drawings  Supply and Install wooden deck (rear) as shown including all footings,
floors etc.  square meters   17   $***   $***  7  as per Drawings  Supply and
Install covered porch (front) as shown including all footings, floors etc. 
square meters   7   $***   $***  8  as per Drawings  Supply and Place concrete
stairs as per specifications  treads   2   $***   $***  9  as per Drawings 
Supply and Place retaining wall as per specifications  Linear meters   5  
$***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136982Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

10  31 32 50  Water management, sampling, transportation, and disposal at LTMWF 
Lump Sum   1.00   $***   $***  11  32 90 00  Landscape Restoration  Allowance 
 1   $***   $***  12  as per Drawings  Supply and Place Fence  Linear meters 
 6.00   $***   $***  Total Price - 68 Alexander Street $*** 

 

Group H Requirements - PT PL 7 SS Haywood

 

Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 
3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136983Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

8  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  9  02 61 00  Excavate,
stockpile, load, haul and dispose at LTWMF Facility Contaminated soil and tree
roots  cubic meters   240   $***   $***  10     Secondary Excavation (if
required)  cubic meters       $***       Earthworks                         1 
31 00 01  Supply, place, compact and grade clean imported fill per MPH SOP/SOGs
(based on 2 tonnes per cubic meter)  tonnes   280   $***   $***  2  31 00 01 
Supply, place, compact and grade Granular A (based on 2 tonnes per cubic meter) 
tonnes   0   $***   $***  3  31 00 01  Supply, place, compact and grade Granular
B (based on 2 tonnes per cubic meter)  tonnes   0   $***   $***  4  31 00 01 
Supply, place, and grade Topsoil  cubic meters   100   $***   $***  Site
Restoration                      1  31 32 50  Water management, sampling,
transportation, and disposal at LTMWF  Lump Sum   1.00   $***   $***  2  32 90
00  Landscape Restoration  Allowance   1   $***   $***  Total Price - PT PL 7 SS
Haywood $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136984Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

Group H Requirements - LT 7 SS Haywood

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  31 11 00  Remove and
Dispose of Trees, shrubs, hedges, and all other plants above ground, verify not
radiological impacted and dispose offsite at a licensed receiving facility  Lump
Sum   1   $***   $***  9  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   440   $***  
$***  10     Secondary Excavation (if required)  cubic meters       $***   $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136985Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

Earthworks                $***   $***  1  31 00 01  Supply, place, compact and
grade clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   640   $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   0   $***   $***  3  31
00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per cubic
meter)  tonnes   0   $***   $***  4  31 00 01  Supply, place, and grade Topsoil 
cubic meters   120   $***   $***  Site Restoration                      1  31 32
50  Water management, sampling, transportation, and disposal at LTMWF  Lump Sum 
 1.00   $***   $***  2  32 90 00  Landscape Restoration  Allowance   1   $***  
$***  Total Price - LT 7 SS Haywood $***                            Total
Remediation, Earthworks and Restoration Only $*** 

 

   Specification Reference  Description  Unit of Measure  Estimated Quantity  
Price per Unit   Total Price  Group I - General
Requirements                     1  02 61 00  Mobilization and Project Startup 
Lump Sum   1.00   $***   $***  2  02 61 00  Demobilization and Project Closeout 
Lump Sum   1.00   $***   $***  3  01 31 19  Project Meetings  Lump Sum   1.00  
$***   $***  4  01 32 00  Construction Progress Documentation  Lump Sum   1.00  
$***   $***  5  01 32 16  Construction Progress Schedule  Lump Sum   1.00  
$***   $*** 



 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 

CNL Task Order No. 54136986Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

6  01 35 29  Health and Safety Plan  Lump Sum   1.00   $***   $***  7  01 35 29 
Implementation of Health and Safety - All Sites  Lump Sum   1.00   $***   $*** 
8  01 35 30  Radiation Protection Plan - All Sites  Lump Sum   1.00   $***  
$***  9  01 35 30  Implementation of Radiation Protection - All Sites  Lump Sum 
 1.00   $***   $***  10  01 35 43  Environmental Protection Manual and Dust
Management Plan - All Sites  Lump Sum   1.00   $***   $***  11  01 35 43 
Implementation of Environmental Protection and Dust Management - All Sites  Lump
Sum   1.00   $***   $***  12  01 45 00  Quality Assurance Plan  Lump Sum 
 1.00   $***   $***  13  01 45 00  Implementation of QA/QC - All Sites  Lump
Sum   1.00   $***   $***  14  01 51 00  Provision and Maintenance of Temporary
Utilities - (Contractor Use)  Lump Sum   1.00   $***   $***  15  01 52 00 
Provision and Construction Facilities - All Sites  Lump Sum   1.00   $***  
$***  16  02 61 00  Permitting as per OBC and MPH SOP-SOG, OMOECC, CN/CP - all
sites  Lump Sum   1.00   $***   $***  17     Traffic Control - All sites  Lump
Sum   1.00   $***   $***  18  01 33 00  All Other Submittals  Lump Sum   1.00  
$***   $***  19  01 14 00  Site Security  Lump Sum   1.00   $***   $***  20    
Bonding & Insurance  Lump Sum   1.00   $***   $***  21  01 14 00  Training and
Security Clearance  Lump Sum   1.00   $***   $***  22  01 78 00  Closeout
Submittal  Lump Sum   1.00   $***   $*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136987Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

23  01 56 00  Supply, Install, Maintain, and Remove Sediment Erosion Control
fencing  Linear meters   95   $***   $***  24  01 56 00  Supply, Install,
Maintain, and Remove - Perimeter Safety Fencing  Linear meters   185   $***  
$***  25  02 61 00  Supply, Install, Maintain and Remove Access Gates as shown 
each   4   $***   $***  26  See Figure Attached  Tree Protecton Fencing  Linear
meters   40   $***   $***  Total Price - General Requirements $*** 

 

Group I Requirements - 34 Smith Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory Analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory Analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and Submission of
Verification Documentation  Lump Sum   1   $***   $*** 



 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 

CNL Task Order No. 54136988Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

8  02 41 16  Demolish Existing Site Structures that require removal, verify not
radiologically impacted and dispose off site a licensed receiving facility  Lump
Sum   1   $***   $***  9  02 41 13  Retaining Wall Removal - verify not
radiologically impacted, offsite disposal at a licensed receiving facility,
include all necessary support and bracing as required  Lump sum   1   $***  
$***  10  02 61 00  Remove and Dispose of Trees, shrubs, hedges, and all other
plants above ground, verify not radiological impacted and dispose offsite at a
licensed receiving facility  Lump Sum   1   $***   $***  11  02 61 00  Remove
all other surface landscape features, relocate offsite to secure location for
future re-installment  Lump Sum   1   $***   $***  12  02 61 00  Excavate,
stockpile, load, haul and dispose at LTWMF Facility Contaminated soil and tree
roots  cubic meters   110   $***   $***  13     Secondary Excavation (if
requried)  cubic meters       $***       Earthworks                         1 
31 00 01  Supply, place, compact and grade clean imported fill per MPH SOP/SOGs
(based on 2 tonnes per cubic meter)  tonnes   120   $***   $***  2  31 00 01 
Supply, place, compact and grade Granular A (based on 2 tonnes per cubic meter) 
tonnes   10   $***   $*** 



 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 

CNL Task Order No. 54136989Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

3  31 00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per
cubic meter)  tonnes   10   $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   40   $***   $***  Site Restoration                   
    1  as per Drawings  Supply and Install shed as shown including all footings,
etc., inluding all permits  square meters   9   $***   $***  2  as per Drawings 
Supply and install Wooden Deck (Rear) as shown including all permits  square
meters   10   $***   $***  3  as per Drawings  Supply and install Wooden Deck
(Other) as shown including all permits  square meters   5   $***   $***  4  as
per Drawings  Supply and Place Retaining Wall as per specifications  Linear
meters   13   $***   $***  5  as per Drawings  Supply and Place concrete stairs
as per specifications  treads   9   $***   $***  6  31 32 50  Water management,
sampling, transportation, and disposal at LTMWF  Lump Sum   1.00   $***   $*** 
7  32 90 00  Landscape Restoration  Allowance   1   $***   $***  Total Price -
34 Smith $*** 



 

Group I Requirements - 36 Smith Street

 

Removals                         1  02 61 00  Pre-construction Property
Condition Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma
survey and XRF scan of completed excavation surface  Lump Sum   1   $***   $*** 



 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 

CNL Task Order No. 54136990Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

3  02 61 00  Collection of soil sample for signature COPCs and the reporting of
results following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
Existing Site Structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Concrete Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   8  
$***   $***  10  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   12  
$***   $***  11  02 41 13  Remove existing fence, verify not radiologically
impacted and dispose offiste at licensed receiving facility  Lump Sum   1  
$***   $***  12  02 41 13  Paving Stone / Interlocking Brick Patio Removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   3   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136991Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

13  31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  14  02 61 00  Remove all other
surface landscape features, relocate off-site to secure location for future
re-installment  Lump Sum   1   $***   $***  15  02 61 00  Excavate, stockpile,
load, haul and dispose at LTWMF Facility Contaminated soil and tree roots  cubic
meters   330   $***   $***  16     Secondary Excavation (if requried)  cubic
meters       $***       Earthworks                         1  31 00 01  Supply,
place, compact and grade clean imported fill per MPH SOP/SOGs (based on 2 tonnes
per cubic meter)  tonnes   420   $***   $***  2  31 00 01  Supply, place,
compact and grade Granular A (based on 2 tonnes per cubic meter)  tonnes   40  
$***   $***  3  31 00 01  Supply, place, compact and grade Granular B (based on
2 tonnes per cubic meter)  tonnes   40   $***   $***  4  31 00 01  Supply,
place, and grade Topsoil  cubic meters   80   $***   $***  Site Restoration    
                 1  as per Drawings  Supply and Install shed as shown including
all footings, etc., inluding all permits  square meters   4   $***   $***  2  as
per Drawings  Supply and Install covered porch as shown including all footings,
etc., inluding all permits  square meters   3   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136992Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

3  as per Drawings  Supply and Place Gravel Drivway as per specifications 
square meters   12   $***   $***  4  as per Drawings  Supply and Place Concrete
Sidewalk as per specifications  square meters   8   $***   $***  5  as per
Drawings  Supply and Place Paving Stone / Interlocking Brick Patio as per
specifications  square meters   3   $***   $***  6  as per Drawings  Supply and
Place concrete stairs as per specifications  treads   6   $***   $***  7  32 90
00  Landscape Restoration  Allowance   1   $***   $***  8  31 32 50  Water
management, sampling, transportation, and disposal at LTMWF  Lump Sum   1.00  
$***   $***  9  as per Drawings  Supply and Place Fence  Linear meters   29.00  
$***   $***  Total Price - 36 Smith $*** 

 



Group I Requirements - 38 Smith Street

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$*** 

 



***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 







CNL Task Order No. 54136993Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE









 

5  02 61 00  Collection of soil sample for secondary COPCs and the reporting of
results following laboratory analysis  Lump Sum   1   $***   $***  6  02 61 00 
Laboratory analysis of composite soil sample for secondary COPCs  Lump Sum   1  
$***   $***  7  02 61 00  Preparation and submission of Verification
Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish Existing Site
Structures that require removal, verify not radiologically impacted and dispose
off site a licensed receiving facility  Lump Sum   1   $***   $***  9  02 41 13 
Gravel Driveway Removal - verify not radiological impacted and dispose offsite
at a licensed receiving facility  sq.meters   12   $***   $***  10  02 41 13 
Concrete Sidewalk Removal - verify not radiological impacted and dispose offsite
at a licensed receiving facility  sq.meters   2   $***   $***  11  02 41 13 
Paving Stone / Interlocking Brick Sidewalk Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   20  
$***   $***  12  02 41 13  Paving Stone / Interlocking Brick Patio Removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   11   $***   $***  13  02 41 13  Concrete Stair Removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  Lump Sum   1   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136994Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

14  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  15 
31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  16     Remove all other surface
landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $ ***   $***  17     Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1    $***   $***  18  02 61 00  Excavate, stockpile, load, haul and
dispose at LTWMF Facility Contaminated soil and tree roots  cubic meters   90  
 $***   $***  19     Secondary Excavation (if requried)  cubic meters      
 $***      

 

Earthworks                      1  31 00 01  Supply, place, compact and grade
clean imported fill per MPH SOP/SOGs (based on 2 tonnes per cubic meter) 
tonnes   60    $***   $***  2  31 00 01  Supply, place, compact and grade
Granular A (based on 2 tonnes per cubic meter)  tonnes   20    $***   $***  3 
31 00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per
cubic meter)  tonnes   20    $***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   40    $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136995Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE





 

Site Restoration                      1  as per Drawings  Supply and Install
shed as shown including all footings, floors etc.  square meters   5   $***  
$***  2  as per Drawings  Supply and Place Gravel Driveway as per
specifications  square meters   12   $***   $***  3  as per Drawings  Supply and
Place Concrete Sidewalk as per specifications  square meters   2   $***   $*** 
4  as per Drawings  Supply and Place Paving Stone / Interlocking Brick Sidewalk
as per specifications  square meters   20   $***   $***  5  as per Drawings 
Supply and Place Paving Stone / Interlocking Brick Patio as per specifications 
square meters   11   $***   $***  6  as per Drawings  Supply and install Covered
Porch (Front) as shown including all permits  square meters   3   $***   $*** 
7  as per Drawings  Supply and install Wooden Deck (other) as shown including
all permits  square meters   4   $***   $***  8  as per Drawings  Supply and
Place concrete stairs as per specifications  treads   6   $***   $***  9  32 90
00  Landscape Restoration  Allowance   1   $***   $***  10  31 32 50  Water
management, sampling, transportation, and disposal at LTMWF  Lump Sum   1.00  
$***   $***  11  as per Drawings  Supply and Place Fence  Linear meters   4.00  
$***   $***  Total Price - 38 Smith $*** 



 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 54136996Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE





 

Group I Requirements - 40 Smith Street        

 

Removals                      1  02 61 00  Pre-construction Property Condition
Assessment  Lump Sum   1   $***   $***  2  02 61 00  Complete gamma survey and
XRF scan of completed excavation surface  Lump Sum   1   $***   $***  3  02 61
00  Collection of soil sample for signature COPCs and the reporting of results
following Laboratory Analysis  Lump Sum   1   $***   $***  4  02 61 00 
Laboratory analysis of soil sample for signature COPCs  Lump Sum   1   $***  
$***  5  02 61 00  Collection of soil sample for secondary COPCs and the
reporting of results following laboratory analysis  Lump Sum   1   $***   $*** 
6  02 61 00  Laboratory analysis of composite soil sample for secondary COPCs 
Lump Sum   1   $***   $***  7  02 61 00  Preparation and submission of
Verification Documentation  Lump Sum   1   $***   $***  8  02 41 16  Demolish
existing Site structures that require removal, verify not radiologically
impacted and dispose off site a licensed receiving facility  Lump Sum   1  
$***   $***  9  02 41 13  Gravel Driveway Removal - verify not radiological
impacted and dispose offsite at a licensed receiving facility  sq.meters   9  
$***   $***  10  02 41 13  Paving stone / interlocking brick sidewalk removal -
verify not radiological impacted and dispose offsite at a licensed receiving
facility  sq.meters   13   $***   $***  11  02 41 13  Paving stone /
interlocking brick patio Removal - verify not radiological impacted and dispose
offsite at a licensed receiving facility  sq.meters   12   $***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136997Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE





 

12  02 41 13  Concrete Stair Removal - verify not radiological impacted and
dispose offsite at a licensed receiving facility  Lump Sum   1   $***   $*** 
13  02 41 13  Remove existing fence, verify not radiologically impacted and
dispose offiste at licensed receiving facility  Lump Sum   1   $***   $***  14 
31 11 00  Remove and Dispose of Trees, shrubs, hedges, and all other plants
above ground, verify not radiological impacted and dispose offsite at a licensed
receiving facility  Lump Sum   1   $***   $***  15     Remove all other surface
landscape features, relocate offsite to secure location for future
re-installment  Lump Sum   1   $***   $***  16     Removal of Outbuilding
Contents, storage in secured area, and return of objects upon restoration  Lump
Sum   1   $***   $***  17  02 61 00  Excavate, stockpile, load, haul and dispose
at LTWMF Facility Contaminated soil and tree roots  cubic meters   440   $***  
$***  18     Secondary Excavation (if requried)  cubic meters       $***      
                          Earthworks                        1  31 00 01  Supply,
place, compact and grade clean imported fill per MPH SOP/SOGs (based on 2 tonnes
per cubic meter)  tonnes   600   $***   $***  2  31 00 01  Supply, place,
compact and grade Granular A (based on 2 tonnes per cubic meter)  tonnes   80  
$***   $*** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136998Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE





 

3  31 00 01  Supply, place, compact and grade Granular B (based on 2 tonnes per
cubic meter)  tonnes   80   $  ***   $***  4  31 00 01  Supply, place, and grade
Topsoil  cubic meters   60   $ ***   $ ***                            Site
Restoration                        1  as per Drawings  Supply and Install shed
as shown including all footings, floors etc.  square meters   6   $ ***   $ *** 
2  as per Drawings  Supply, Place, Gravel Driveway as per specifications  square
meters   9   $ ***   $***  3  as per Drawings  Supply and Place Paving stone /
interlocking brick sidewalk as per specifications  square meters   13   $ ***  
$ ***  4  as per Drawings  Supply and Place Paving stone / interlocking brick
patio as per specifications  square meters   12   $ ***   $***  5  as per
Drawings  Supply, Place Covered Porch (Front) as shown including all permits 
square meters   10   $ ***   $ ***  6  06 15 00  Supply, Place Wooden deck
(other) as shown including all permits  square meters   11   $ ***   $***  7  as
per Drawings  Supply and Place concrete stairs as per specifications  treads 
 7   $ ***   $ ***  8  as per Drawings  Supply and Place Fence  Linear meters 
 51   $ ***   $ ***  9  31 32 50  Water management, sampling, transportation,
and disposal at LTMWF  Lump Sum   1.00   $ ***   $***  10  32 90 00  Landscape
Restoration  Allowance   1   $ ***   $***  Total Price - 40 Smith $***          
                 Total Remediation, Earthworks and Restoration Only $ *** 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



CNL Task Order No. 54136999Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

[ex10-1_003.jpg]

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 541369100Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

[ex10-1_004.jpg]

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CNL Task Order No. 541369101Schedule 2

 

[logo_001.jpg]

PROTECTED SENSITIVE



 

[ex10-1_005.jpg]

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 

CNL Task Order No. 541369102Schedule 2

 



 

[logo_001.jpg]

PROTECTED SENSITIVE

 

SCHEDULE 3 – WORK SCHEDULE

 

 



CNL Task Order No. XX1Schedule 3

 

[logo_001.jpg]

PROTECTED SENSITIVE

 







The Work under this Task Order shall be performed in accordance with the
following schedule:

 

Key Work Milestone   Date; On or Before       File the “Notice of Projects (per
group)”   April 10, 2019       Mobilization   May 09, 2019       Field Work
Starts   May 14, 2019       Completion of General Requirements   May 07, 2019  
    Completion of Group B   June 20, 2019       Completion of Group C   October
28, 2019       Completion of Group G   July 24, 2019       Completion of Group H
  October 01, 2019       Completion of Group I   June 19, 2019       Project
Completion   December 16, 2019

 

Milestone schedule date for Completion of SSS Remediation Package 3 will be used
as the basis for any Delay Liquidated Damages payable to CNL under GC 7.1.2 of
the Framework Agreement. Proponent to provide a Schedule Recovery Plan should
the Proponent’s Schedule be delayed more than 10% of the critical path

 

CNL Task Order No. XX2Schedule 3

 



 

[logo_001.jpg]

 

PROTECTED SENSITIVE

SCHEDULE 4 – SPECIAL CONDITIONS

 

CONTRACTOR’S METHODOLOGY

 

Refer to Perma-Fix Canada Inc. Framework Agreement 507595 – Exhibit B Schedule
or Rates.

 

CNL Task Order No. XX1Schedule 4

 



 



 [logo_001.jpg]

PROTECTED SENSITIVE

 

SCHEDULE 5 – SUBCONTRACTORS

 

[ex10-1_006.jpg]

 

[ex10-1_007.jpg]

 

CNL Task Order No. 5413691Schedule 5

 



 



[logo_001.jpg]

PROTECTED SENSITIVE

 

SCHEDULE 6 – FIELD EQUIPMENT LIST

 

CNL Task Order No. 5413691Schedule 6

 

[logo_001.jpg]

PROTECTED SENSITIVE

 

FIELD EQUIPMENT LIST

 

Refer to Schedule 2, Price Schedule, for. Equipment Rates.

 

CNL Task Order No. 5413692Schedule 6

 



 





 [logo_001.jpg]

PROTECTED SENSITIVE

 

SCHEDULE 7 – Aboriginal and/or Local, Small and Medium-sized Business Engagement
Plan

 

Perma-Fix Canada Inc. (Perma-Fix) (Prime), has sourced preferred contractors and
sub-contractors that are either Aboriginal-owned or have extensive practical
experience with creating employment opportunities for local Aboriginal Status
Peoples or Nations that are in proximity to a project or qualify in regards to
experience and other qualification requirements. Perma-Fix intends to offer
targeted training and mentoring opportunities to Status individuals in order to
meet or exceed our targets. Perma-Fix is dedicated to a sustainable inclusion
program that will have long-term benefits to the community and Aboriginal
Peoples.

 

As stated in our proposal response to the Master Service Agreement
(MSA)/Framework Agreement procurement, Section T8, Perma-Fix’s focus is to
achieve a minimum 5% Aboriginal status employment during the implementation of
task orders.

 

CNL Task Order No. 5413691Schedule 7

 



 

 [logo_001.jpg]

PROTECTED SENSITIVE

 

SCHEDULE 8 – CONTRACTOR’S STAKEHOLDER ENGAGEMENT

 

The remediation and transportation of radioactively impacted soils and
structures in a public/residential setting provides a unique challenge to
Canadian Nuclear Laboratories (CNL) and the contractor performing the work.
Radioactive material remediation is usually performed on government licensed
sites with layers of security and controls in place. Performing these same tasks
in a residential setting requires infrastructure to be developed that is certain
to gain the attention of property owners, neighbors, the Municipality of Port
Hope, and members of CNL. Through the process of remediation followed by
transportation from the residential properties through the municipality to the
designated low-level radioactive waste (LLRW) landfill, the attention from
community stakeholders will only increase.

 

Our project CHP, Mr. Andy Lombardo, is a very experienced public speaker and is
a subject matter expert in the safe handling and monitoring of uranium, thorium,
and radium. He will work hand-in-hand with our Primary Point of Contact for the
project, Ms. Lori Brooks and our Project Administration, Ms. Laura Kelly, to
develop and implement our project Communications Plan/Strategy. Both are well
schooled in public interaction and will be available daily.

 

Our team is sensitive to homeowner issues, and we will collaborate closely with
CNL, members of the community, and other Port Hope Area Initiative (PHAI)
stakeholders to minimize inconvenience that may result from our work. Our
approach will convey the utmost respect to the residents and their concerns. The
following are key components of the Communication protocols for this project:

 

● Work with CNL/PHAI to ensure appropriate notification format/distribution
methods are in place (e.g., health and safety incident, stakeholder/public
relations incident); ● Provide early training and ongoing coaching to workers on
interaction with property owners, tenants, etc.; ● Use a risk log as a means to
track and proactively manage issues throughout the project because this is key
to achieving and maintaining excellent community support; ● Develop processes to
receive, record, respond to, and follow-up on community questions or complaints,
regardless of the medium (e-mail, project website, telephone, in-person visit);
● Direct public inquiries to a single point of contact, and provide prompt and
courteous responses by a knowledgeable team member; ● Communicate frequently
with the team for safety messages, public issues and concerns, and noteworthy
items like lessons learned; and ● Provide consistent messaging using CNL/PHAI’s
key messages, questions, answers, and other scripted material.

 

CNL Task Order No. 5413691Schedule 8

 





 

 



 